 

Exhibit 10.14

 

EXECUTION VERSION

 



 



 

ABL CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

Gienow Canada Inc.,

 

Mitten Inc.,

 

North Star Manufacturing (London) Ltd.,

 

and certain other Canadian Subsidiaries of the Parent Borrower,

 

in favour of

 

ubs ag, stamford branch,

 

as Collateral Agent and Administrative Agent

 

dated as of April 12, 2018

 



 

 

 

 

 



SECTION 1 Defined Terms 2     1.1 Definitions 2 1.2 Other Definitional
Provisions 11       SECTION 2 Guarantee 12     2.1 Guarantee 12 2.2 Right of
Contribution 13 2.3 No Subrogation 13 2.4 Amendments, etc. with Respect to the
Obligations 14 2.5 Guarantee Absolute and Unconditional 15 2.6 Reinstatement 16
2.7 Payments 16       SECTION 3 Grant of Security Interest 16     3.1 Grant 16
3.2 Pledged Collateral 17 3.3 Certain Limited Exceptions 17 3.4 Intercreditor
Relations 21 3.5 ULC Shares 21 3.6 Trade-mark Security 22       SECTION 4
Representations and Warranties 22     4.1 Representations and Warranties of Each
Guarantor 22 4.2 Representations and Warranties of Each Grantor 22 4.3
Representations and Warranties of Each Pledgor 25       SECTION 5 Covenants 27  
    5.1 Covenants of Each Guarantor 27 5.2 Covenants of Each Grantor 27 5.3
Covenants of Each Pledgor 32       SECTION 6 Remedial Provisions 35     6.1
Certain Matters Relating to Accounts 35 6.2 Communications with Obligors;
Grantors Remain Liable 36 6.3 Pledged Stock 37 6.4 Proceeds to Be Turned Over to
the Collateral Agent 38 6.5 Application of Proceeds 38 6.6 PPSA and Other
Remedies 39 6.7 Registration Rights 40 6.8 Waiver; Deficiency 41

 



i 

 

 

SECTION 7 The Collateral Agent 41       7.1 Collateral Agent’s Appointment as
Attorney-in-Fact, etc 41 7.2 Duty of Collateral Agent 43 7.3 Financing
Statements 44 7.4 Authority of Collateral Agent 44 7.5 Right of Inspection 44  
    SECTION 8 Non-Lender Secured Parties 45       8.1 Rights to Collateral 45
8.2 Appointment of Agent 46 8.3 Waiver of Claims 46 8.4 Designation of
Non-Lender Secured Parties 47       SECTION 9 Miscellaneous 47       9.1
Amendments in Writing 47 9.2 Notices 47 9.3 No Waiver by Course of Conduct;
Cumulative Remedies 48 9.4 Enforcement Expenses; Indemnification 48 9.5
Successors and Assigns 48 9.6 Set-Off 49 9.7 Counterparts 49 9.8 Severability 49
9.9 Section Headings 49 9.10 Integration 49 9.11 GOVERNING LAW 50 9.12
Submission to Jurisdiction; Waivers 50 9.13 Acknowledgments 50 9.14 WAIVER OF
JURY TRIAL 51 9.15 Additional Granting Parties 51 9.16 Releases 51 9.17 Judgment
Currency 53 9.18 Attachment of Security Interest 54 9.19 Copy of Agreement;
Verification Statement 54 9.20 Amalgamation 54 9.21 Language 54

 

SCHEDULES

 

Schedule 1 — Notice Addresses of Granting Parties Schedule 2 — Pledged
Securities Schedule 3 — Perfection Matters Schedule 4 — Financing Statement
Jurisdictions Schedule 5 — Intellectual Property

 

ii 

 

 

ANNEXES

 

Annex 1 — Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 — Assumption Agreement Annex 3 — Supplemental Agreement

 

iii 

 

 

ABL CANADIAN GUARANTEE AND COLLATERAL AGREEMENT

 

ABL CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2018,
made by GIENOW CANADA INC., a federally incorporated Canadian corporation
(“Gienow”), MITTEN INC., an Ontario corporation (“Mitten”), and North Star
Manufacturing (London) Ltd., an Ontario corporation (“North Star” and, together
with Gienow and Mitten, as further defined in the Credit Agreement, the
“Canadian Borrowers”), and certain other Canadian Subsidiaries of the Parent
Borrower from time to time party hereto, in favour of ubs ag, stamford branch,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined below) and administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Canadian Facility Lenders from time to time parties to the Credit Agreement
described below.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, waived or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among Pisces Midco,
Inc., a Delaware corporation (as further defined in the Credit Agreement, the
“Parent Borrower”) and the U.S. Subsidiary Borrowers from time to time party
thereto (together with the Parent Borrower, the “U.S. Borrowers”), the Canadian
Borrowers from time to time party thereto (together with the U.S. Borrowers, the
“Borrowers”), Pisces Holdings, Inc., a Delaware Corporation (as further defined
in the Credit Agreement, “Holdings”), the Collateral Agent, the Administrative
Agent, and the other parties from time to time party thereto, the Canadian
Facility Lenders have severally agreed to make extensions of credit to the
Canadian Borrowers upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, the Canadian Borrowers are members of an affiliated group of companies
that includes the other Granting Parties (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Canadian Borrowers to make valuable transfers
to one or more of the other Granting Parties in connection with the operation of
their respective businesses;

 

WHEREAS, the Canadian Borrowers and the other Granting Parties are engaged in
related businesses, and each such Granting Party will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;

 

WHEREAS, it is a condition to the obligation of the Canadian Facility Lenders to
make their respective extensions of credit under the Credit Agreement that the
Granting Parties shall execute and deliver this Agreement to the Collateral
Agent and Administrative Agent for the benefit of the Secured Parties; and

 

WHEREAS, the Collateral Agent and/or one or more Additional Agents may in the
future enter into one or more Other Intercreditor Agreements or Intercreditor
Agreement Supplements.

 

 1 

 

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Canadian Facility Lenders to enter into the Credit
Agreement and to induce the Canadian Facility Lenders to make their respective
extensions of credit to the Canadian Borrowers thereunder, each Granting Party
hereby agrees with the Administrative Agent and the Collateral Agent, for the
benefit of the Secured Parties as follows:

 

SECTION 1

 

Defined Terms

 

1.1       Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms that are defined in the PPSA (as in
effect on the date hereof) are used herein as so defined: Chattel Paper,
Documents of Title, Equipment, Intangibles, Investment Property, Goods, Money,
Securities and Securities Accounts.

 

(b)       The following terms shall have the following meanings:

 

“Accounts”: all accounts (as defined in the PPSA) of each Grantor, including all
Accounts (as defined in the Credit Agreement) and Accounts Receivable of such
Grantor.

 

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
Instrument or Chattel Paper.

 

“Additional Agent”: any administrative agent, collateral agent, security agent,
trustee or other representative, in each case including any successor thereto,
for or of any one or more secured parties in respect of any incurrence of
Indebtedness that is permitted by the Credit Agreement to be secured by a Lien
on the Security Collateral.

 

“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under any
Additional Obligations or any Acquired Indebtedness) on such date.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Agreement”: this ABL Canadian Guarantee and Collateral Agreement, as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”: as defined in Subsection 9.8.

 

 2 

 

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by any Grantor
(other than letters of credit and other than loans and advances except
indebtedness arising from services described in clauses (a) through (c) of this
definition), including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Provider”: any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower
Representative, for and on behalf of the Canadian Borrowers, in accordance with
Subsection 8.4.

 

“Bankruptcy Case”: (i) Holdings, any Borrower or any other Subsidiary of the
Parent Borrower commencing any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship, arrangement or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, receiver and manager, trustee, custodian, conservator, interim
receiver, monitor or other similar official for it or for all or any substantial
part of its assets, or Holdings, any Borrower or any other Subsidiary of the
Parent Borrower making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holdings, any Borrower or any other
Subsidiary of the Parent Borrower any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

“Borrower Obligations”: with respect to any Canadian Borrower, the collective
reference to all obligations and liabilities of such Canadian Borrower in
respect of the unpaid principal of and interest on (including interest and fees
accruing after the maturity of the Canadian Facility Revolving Credit Loans and
Reimbursement Obligations with respect to Canadian Facility Letters of Credit
issued to, or for the account of, such Canadian Borrower and interest and fees
accruing after (or that would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Canadian Borrower, whether or not a claim for
post-filing or post-petition interest or fees is allowed in such proceeding) the
Canadian Facility Revolving Credit Loans, Reimbursement Obligations with respect
to Canadian Facility Letters of Credit issued to, or for the account of, such
Canadian Borrower and all other obligations and liabilities of such Canadian
Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the
Canadian Facility Revolving Credit Loans, the Canadian Facility Letters of
Credit issued to, or for the account of, such Canadian Borrower, this Agreement,
the other Loan Documents, any Hedging Agreement or Permitted Hedging Arrangement
entered into with any Hedging Provider, any Bank Products Agreement entered into
with any Bank Products Provider, any Guarantee Obligation of any Canadian
Borrower or any of its Subsidiaries (other than any Domestic Subsidiary) as to
which any Secured Party is a beneficiary (including any Management Guarantee
entered into with any Management Credit Provider) or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, amounts payable in connection
with any such Bank Products Agreement or a termination of any transaction
entered into pursuant to any such Hedging Agreement or Permitted Hedging
Arrangement, fees, indemnities, costs, expenses or otherwise (including all
reasonable fees, expenses and disbursements of counsel to the Administrative
Agent or any other Secured Party that are required to be paid by such Canadian
Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (the “Excluded Borrower Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

 3 

 

 

“Borrowers”: as defined in the recitals hereto.

 

“Canadian Borrowers”: as defined in the preamble hereto.

 

“CFTC”: the U.S. Commodity Futures Trading Commission or any successor to the
U.S. Commodity Futures Trading Commission.

 

“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral Account Bank”: a bank which at all times is the Collateral Agent or
a Canadian Facility Lender or an affiliate thereof as selected by the relevant
Grantor and consented to in writing by the Collateral Agent (such consent not to
be unreasonably withheld or delayed).

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) if no Intercreditor Agreement is then in
effect, the Collateral Agent, and (ii) if any Intercreditor Agreement is then in
effect, the Person acting as representative for the Collateral Agent and the
Secured Parties thereunder for the applicable purpose contemplated by this
Agreement and the Credit Agreement.

 

“Commodity Exchange Act”: the U.S. Commodity Exchange Act, as in effect from
time to time, or any successor statute.

 

 4 

 

 

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, restated, supplemented, waived or
otherwise modified, and all rights of such Grantor thereunder, including (i) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

“Copyright Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Copyright of such Grantor, other than agreements with any Person
who is an Affiliate or a Subsidiary of the Parent Borrower or such Grantor,
including any such license agreements that are material to the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, and are
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian copyrights, whether or not the underlying
works of authorship have been published or registered, all Canadian copyright
registrations and copyright applications, including any copyright registrations
and copyright applications listed on Schedule 5, and (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable with respect thereto, including payments under all licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof and (iii) the right to sue or otherwise recover for past,
present and future infringements and misappropriations thereof.

 

“Credit Agreement”: as defined in the recitals hereto.

 

“Deposit Account”: any demand, time, savings, passbook or like account now or
hereafter maintained by any Grantor with a depositary institution, and, in any
event, shall include, but shall not be limited to, all Blocked Accounts, DDAs
and Concentration Accounts.

 

“Excluded Assets”: as defined in Subsection 3.3.

 

“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than Canada or any province, territory or other political
subdivision thereof.

 

“Granting Parties”: (x) the Canadian Borrowers and (y) the Canadian Subsidiary
Guarantors.

 

 5 

 

 

“Grantors”: (x) the Canadian Borrowers and (y) the Canadian Subsidiary
Guarantors.

 

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations and liabilities of such Guarantor that may arise
under or in connection with this Agreement or any other Loan Document to which
such Guarantor is a party, any Hedging Agreement or Permitted Hedging
Arrangement entered into with any Hedging Provider, any Bank Products Agreement
entered into with any Bank Products Provider, any Guarantee Obligation of any
Canadian Borrower or any of its Subsidiaries (other than any Domestic
Subsidiary) as to which any Secured Party is a beneficiary (including any
Management Guarantee entered into with any Management Credit Provider) or any
other document made, delivered or given in connection therewith, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all reasonable fees and
disbursements of counsel to the Administrative Agent or to any other Secured
Party that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Guarantor, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding). With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (together with the Excluded Borrower
Obligation, the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (or the analogous term or section in any
amended or successor statute) is or becomes illegal, the Guarantor Obligations
of such Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”: the collective reference to each Granting Party.

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.

 

“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Borrower Representative, for and on
behalf of the Canadian Borrowers, in accordance with Subsection 8.4.

 

“Holdings”: as defined in the recitals hereto.

 

 6 

 

 

“Industrial Design License”: with respect to any Grantor, all written
agreements, now or hereafter in effect with any third party that is not an
Affiliate or a Subsidiary of the Parent Borrower, granting any right to make,
use or sell any Industrial Design, now or hereafter owned by any Grantor or that
any Grantor otherwise has the right to license, is in existence, or granting to
any Grantor any right to make, use or sell any Industrial Design, now or
hereafter owned by any third party, is in existence, and all rights of any
Grantor under any such agreement including, without limitation, the license
agreements listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Industrial Designs”: all of the following, now owned or hereafter acquired by
any Grantor: (a) all industrial designs, design patents and other designs that
the Grantor now or hereafter owns or uses in Canada, including but not limited
to all industrial designs, design patents and other designs listed on Schedule 5
and all renewals and extensions thereof, (b) all registrations and recordings
thereof and all applications that have been or shall be made or filed in Canada
or other political subdivision thereof and all records thereof and all reissues,
extensions or renewals thereof, and (c) all common law and other rights in the
above.

 

“Instruments”: as defined in the PPSA but excluding Pledged Securities.

 

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trade-marks, Trade-mark Licenses,
Industrial Designs and Industrial Design Licenses.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $15,000,000 evidencing loans made by such Grantor
to any Canadian Borrower or any of its Restricted Subsidiaries (other than to
Domestic Subsidiaries and other than to Special Purpose Subsidiaries (as defined
in the Cash Flow Credit Agreement) to the extent the applicable documentation
for a Special Purpose Financing does not permit such Intercompany Note to be
pledged under this Agreement).

 

“Intercreditor Agreements”: any Other Intercreditor Agreement that may be
entered into in the future by the Collateral Agent and any Additional Agent
and/or one or more other secured creditors (or agents therefor) party thereto
and acknowledged by the Canadian Borrowers and the other Granting Parties (each
such Intercreditor Agreement as amended, restated, supplemented, waived or
otherwise modified from time to time (subject to Subsection 9.1)) (in each case,
upon and during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the PPSA)
of such Grantor, including all Inventory (as defined in the Credit Agreement) of
such Grantor.

 

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock.

 

“Judgment Currency”: as defined in Subsection 9.17(a).

 

“Judgment Currency Conversion Date”: as defined in Subsection 9.17(a).

 

 7 

 

 

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower
Representative in accordance with Subsection 8.4.

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers, Management Credit Providers and their respective
successors, assigns and transferees, in their respective capacities as such.

 

“Obligation Currency”: as defined in Subsection 9.17(a).

 

“Obligations”: (i) in the case of each Canadian Borrower, its Borrower
Obligations and (ii) in the case of each other Guarantor, its Guarantor
Obligations. For the avoidance of doubt, this definition and the definitions of
“Borrower Obligations” and “Guarantor Obligations” shall not include any
Obligations (as defined in the U.S. Guarantee and Collateral Agreement) of any
U.S. Borrower or U.S. Subsidiary Guarantor.

 

“Parent Borrower”: as defined in the recitals hereto.

 

“Patent Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Patent other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Grantor, including any such
license agreements that are material to the business of the Parent Borrower and
its Restricted Subsidiaries, taken as a whole, and are listed on Schedule 5,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all Canadian patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5, and including (i) all inventions
and improvements described and claimed therein, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof), and (iv) all
other rights corresponding thereto in Canada and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.

 

 8 

 

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock of any Subsidiary of such Pledgor required to be pledged by such Pledgor
pursuant to Subsection 7.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in respect of any
Capital Stock of any Issuer that may be issued or granted to, or held by, such
Pledgor while this Agreement is in effect, in each case, unless and until such
time as the respective pledge of such Capital Stock under this Agreement is
released in accordance with the terms hereof and of the Credit Agreement;
provided that in no event shall there be pledged, nor shall any Pledgor be
required to pledge, directly or indirectly, (i) (A) more than 65% of any series
of the outstanding Capital Stock of any Foreign Subsidiary (other than a
Canadian Subsidiary) and (B) any Capital Stock of a Domestic Subsidiary, (ii)
any Capital Stock of a Subsidiary of any Foreign Subsidiary, (iii) de minimis
shares of a Foreign Subsidiary held by any Pledgor as a nominee or in a similar
capacity, (iv) any Capital Stock of any not-for-profit Subsidiary, (v) any
Capital Stock of any Excluded Subsidiary (other than, but without limiting
clause (i) above, a Subsidiary described in clause (d) of the definition
thereof) and (vi) without duplication, any Excluded Assets.

 

“Pledgor”: each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

 

“PPSA”: the Personal Property Security Act (Ontario), as such legislation may be
amended, renamed or replaced from time to time, including all regulations from
time to time made under such legislation, provided that if creation, perfection
or the effect of perfection or non-perfection or the priority of any Lien in any
Collateral is governed by the personal property security legislation in effect
in a jurisdiction other than Ontario, “PPSA” means the Personal Property
Security Act as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such creation, perfection, effect
of perfection or non-perfection or priority.

 

“Proceeds”: all “proceeds” as such term is defined in the PPSA and, in any
event, Proceeds of Pledged Securities shall include all dividends or other
income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Restrictive Agreements”: as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Canadian Facility
Lenders (including the Canadian Facility Issuing Lenders), (iii) the Non-Lender
Secured Parties and (iv) the respective successors and assigns and the permitted
transferees and endorsees of each of the foregoing.

 

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

 9 

 

 

“Specified Asset”: as defined in Subsection 4.2.2.

 

“STA”: the Securities Transfer Act, 2007 (Ontario), as such legislation may be
amended, renamed or replaced from time to time, including all regulations from
time to time made under such legislation, provided that, if creation, perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder in any of the Collateral is governed by the securities
transfer legislation or other applicable legislation with respect to the
transfer of securities as in effect in a jurisdiction other than Ontario, “STA”
means the Securities Transfer Act or such other applicable legislation as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such creation, perfection, effect of perfection or
non-perfection or priority.

 

“Trade Secret Licenses”: with respect to any Grantor, all Canadian written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any Trade Secrets, including know-how, processes, formulae,
compositions, designs, and confidential business and technical information, and
all rights of any kind whatsoever accruing thereunder or pertaining thereto,
other than agreements with any Person who is an Affiliate or a Subsidiary of the
Parent Borrower or such Grantor, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, including (i) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trade-mark Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian Trade-marks, service marks, trade names, trade dress or
other indicia of trade origin or business identifiers, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Parent Borrower or
such Grantor, including any such license agreements that are material to the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, and are listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trade-marks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trade-marks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trade-mark
and service mark registrations, and applications for trade-mark or service mark
registrations, and any renewals thereof, including each registration and
application identified in Schedule 5, and including (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements thereof), and (iii) all other rights corresponding
thereto and all other rights of any kind whatsoever of such Grantor accruing
thereunder or pertaining thereto in Canada, together in each case with the
goodwill of the business connected with the use of, and symbolized by, each such
Trade-mark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.

 

 10 

 

 

“ULC”: an Issuer (as defined in the STA) that is an unlimited company or an
unlimited liability company.

 

“ULC Law” means the Companies Act (Nova Scotia), the Business Corporations Act
(British Columbia), the Business Corporations Act (Alberta) or any other present
or future law of any jurisdiction of Canada governing ULCs.

 

“ULC Shares” means Pledged Stock which consist of shares in the capital stock or
other equity interests of any entity which is ULC.

 

“U.S. Borrowers”: as defined in the recitals hereto.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any province or
territory of Canada and all tires and other appurtenances to any of the
foregoing.

 

1.2       Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.

 

(d)       All references in this Agreement to any of the property described in
the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

 11 

 

 

SECTION 2

 

Guarantee

 

2.1       Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the applicable Secured Parties, the prompt and complete payment and
performance by each Canadian Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations of
such Canadian Borrower owed to the applicable Secured Parties.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable Canadian federal,
provincial and territorial laws relating to the insolvency of debtors; provided
that, to the maximum extent permitted under applicable law, it is the intent of
the parties hereto that the rights of contribution of each Guarantor provided in
Subsection 2.2 be included as an asset of the respective Guarantor in
determining the maximum liability of such Guarantor hereunder.

 

(c)       Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)       The guarantee contained in this Section 2 shall remain in full force
and effect until the earliest to occur of (i) the first date on which all of the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit issued to, or for the account of,
a Canadian Borrower and all other Borrower Obligations then due and owing, and
the obligations of each Guarantor under the guarantee contained in this Section
2 then due and owing shall have been satisfied by payment in full in cash, no
Canadian Facility Letter of Credit issued to, or for the account of, a Canadian
Borrower shall be outstanding (except for Canadian Facility Letters of Credit
issued to, or for the account of, a Canadian Borrower that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Canadian Issuing Lender) and the Canadian Facility Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement any of the Canadian Borrowers may be free from any Borrower
Obligations, (ii) as to any Guarantor, a sale or other disposition of all the
Capital Stock of such Guarantor (other than to a Canadian Borrower or a
Guarantor), or any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower, in each
case that is permitted under the Credit Agreement, and (iii) as to any
Guarantor, such Guarantor being or becoming an Excluded Subsidiary.

 

 12 

 

 

(e)       No payment made by any Canadian Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from any of the Canadian
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any of the Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations or any payment received or collected from
such Guarantor in respect of any of the Borrower Obligations), remain liable for
the Borrower Obligations of each Canadian Borrower guaranteed by it hereunder up
to the maximum liability of such Guarantor hereunder until the earliest to occur
of (i) the first date on which all the Canadian Facility Revolving Credit Loans,
any Reimbursement Obligations with respect to Canadian Facility Letters of
Credit issued to, or for the account of, a Canadian Borrower, and all other
Borrower Obligations then due and owing are paid in full in cash, no Canadian
Facility Letter of Credit issued to, or for the account of, a Canadian Borrower
shall be outstanding (except for Canadian Facility Letters of Credit issued to,
or for the account of, a Canadian Borrower that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Canadian Facility Issuing Lender) and the Canadian Facility Commitments are
terminated, (ii) as to any Guarantor, a sale or other disposition of all the
Capital Stock of such Guarantor (other than to a Canadian Borrower or a
Guarantor), or any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower, in each
case that is permitted under the Credit Agreement, and (iii) as to any
Guarantor, such Guarantor being or becoming an Excluded Subsidiary.

 

2.2       Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share (based, to
the maximum extent permitted by law, on the respective Adjusted Net Worth of
each Guarantor on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3       No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Canadian Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Secured Party for the payment of the Borrower Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Canadian Borrower or any other Guarantor in respect of
payments made by such Guarantor hereunder, until all amounts owing to the
Administrative Agent and the other Secured Parties by any Canadian Borrower on
account of the Borrower Obligations are paid in full in cash, no Canadian
Facility Letter of Credit issued to, or for the account of, a Canadian Borrower
shall be outstanding (or shall not have been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to each applicable Canadian
Facility Issuing Lender) and the Canadian Facility Commitments are terminated.
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been paid
in full in cash or any Canadian Facility Letter of Credit issued to, or for the
account of, a Canadian Borrower shall remain outstanding (and shall not have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the applicable Canadian Facility Issuing Lender) or any of the
Canadian Facility Commitments shall remain in effect, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be held as collateral security for
all of the Borrower Obligations (whether matured or unmatured) guaranteed by
such Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

 13 

 

 

2.4       Amendments, etc. with Respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lender(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent and each other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.

 

 14 

 

 

2.5       Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; each of the Borrower Obligations,
and any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between any of the Canadian Borrowers and any of the Guarantors, on the one
hand, and the Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives, to the maximum extent permitted by applicable law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Canadian Borrowers or any of the other
Guarantors with respect to any of the Borrower Obligations. Each Guarantor
understands and agrees, to the extent permitted by law, that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection. Each Guarantor hereby
waives, to the maximum extent permitted by applicable law, any and all defenses
(other than any claim alleging breach of a contractual provision of any of the
Loan Documents) that it may have arising out of or in connection with any and
all of the following: (a) the validity or enforceability of the Credit Agreement
or any other Loan Document, any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent, the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by any of the Canadian Borrowers against the
Collateral Agent, the Administrative Agent or any other Secured Party, (c) any
change in the time, place, manner or place of payment, amendment, or waiver or
increase in any of the Obligations, (d) any exchange, non-perfection, taking, or
release of Security Collateral, (e) any change in the structure or existence of
any of the Canadian Borrowers, (f) any application of Security Collateral to any
of the Obligations, (g) any law, regulation or order of any jurisdiction, or any
other event, affecting any term of any Obligation or the rights of the
Collateral Agent, the Administrative Agent or any other Secured Party with
respect thereto, including: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of any currency or the remittance of funds outside of such jurisdiction or the
unavailability of Dollars in any legal exchange market in such jurisdiction in
accordance with normal commercial practice, (ii) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any Governmental Authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction, (iii) any
expropriation, confiscation, nationalization or requisition by such country or
any Governmental Authority that directly or indirectly deprives any Canadian
Borrower of any assets or their use, or of the ability to operate its business
or a material part thereof, or (iv) any war (whether or not declared),
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(i), (ii) or (iii) above (in each of the cases contemplated in clauses (i)
through (iv) above, to the extent occurring or existing on or at any time after
the date of this Agreement), or (h) any other circumstance whatsoever (other
than payment in full in cash of the Borrower Obligations guaranteed by it
hereunder) (with or without notice to or knowledge of any of the Canadian
Borrowers or such Guarantor) or any existence of or reliance on any
representation by the Secured Parties that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Canadian Borrowers for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any of the
Canadian Borrowers, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations guaranteed by such
Guarantor hereunder or any right of offset with respect thereto, and any failure
by the Collateral Agent, the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Canadian Borrower, any other Guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any of the Borrowers, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent, the
Administrative Agent or any other Secured Party against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

 15 

 

 

2.6       Reinstatement. This Guarantee shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Canadian Borrower for liquidation or reorganization, should any
Canadian Borrower become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Canadian
Borrower’s assets, and shall continue to be effective or to be reinstated, as
the case may be, if at any time payment and performance of the Borrower
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Borrower Obligations, whether as a fraudulent preference, reviewable
transaction or otherwise, all as though such payment or performance had not been
made. In the event that any payment, or any part thereof, is rescinded, reduced,
restored or returned, the Borrower Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

 

2.7       Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Canadian Dollars (or in the case of any amount required to be paid in any other
currency pursuant to the requirements of the Credit Agreement or other agreement
relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
Subsection 11.2 of the Credit Agreement.

 

SECTION 3

 

Grant of Security Interest

 

3.1       Grant. Each Grantor hereby assigns, grants, hypothecates and pledges
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Collateral of such Grantor, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor,
except as provided in Subsection 3.3. The term “Collateral”, as to any Grantor,
means the following personal property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in Subsection 3.3:

 

(a)       all present and after-acquired personal property;

 

(b)       all Accounts;

 

(c)       all Money (including all cash);

 

(d)       all Cash Equivalents;

 

(e)       all Chattel Paper;

 

 16 

 

 

(f)        all Contracts;

 

(g)       all Deposit Accounts;

 

(h)       all Documents of Title;

 

(i)        all Equipment;

 

(j)        all Intangibles;

 

(k)       all Instruments;

 

(l)        all Intellectual Property;

 

(m)      all Inventory;

 

(n)       all Investment Property;

 

(o)       all books and records relating to the foregoing;

 

(p)       the Collateral Proceeds Account; and

 

(q)       to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2       Pledged Collateral. Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, including any Proceeds thereof,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3       Certain Limited Exceptions. No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Granting Party under or in, and “Collateral” and “Pledged
Collateral” shall not include the following (collectively, the “Excluded
Assets”):

 

(a)       any Instruments, Contracts, Chattel Paper, Intangibles, Copyright
Licenses, Patent Licenses, Trade-mark Licenses, Trade Secret Licenses,
Industrial Design Licenses or other contracts or agreements with or issued by
Persons other than a Canadian Borrower, a Subsidiary of a Canadian Borrower, or
an Affiliate of any of the foregoing (collectively, “Restrictive Agreements”)
that would otherwise be included in the Security Collateral (and such
Restrictive Agreements shall not be deemed to constitute a part of the Security
Collateral) for so long as, and to the extent that, the granting of such a
security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the PPSA and any other applicable law, the granting of
security interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

 

 17 

 

 

(b)       any Equipment or other personal property that would otherwise be
included in the Security Collateral (and such Equipment or other personal
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other personal property (x) (A) is subject to a Lien described
in Subsection 8.14(d) or 8.14(e) (with respect to a Lien described in Subsection
8.14(d)) of the Credit Agreement or (B) is subject to a Lien described in clause
(h) (with respect to Purchase Money Obligations or Financing Lease Obligations)
or (o) (with respect to such Liens described in such clause (h)) of the
definition of “Permitted Liens” in the Cash Flow Credit Agreement (but in each
case only for so long as such Liens are in place) or (y) (A) is subject to any
Lien described in Subsection 8.14(q) of the Credit Agreement or (B) is subject
to any Lien in respect of Hedging Obligations (as defined in the Cash Flow
Credit Agreement) permitted by Subsection 8.6 of the Cash Flow Credit Agreement
as a “Permitted Lien” pursuant to clause (h) of the definition thereof in the
Cash Flow Credit Agreement (but in each case only for so long as such Liens are
in place), and, in the case of such other personal property, such other personal
property consists solely of (i) cash, Cash Equivalents or Temporary Cash
Investments, together with proceeds, dividends and distributions in respect
thereof, (ii) any personal property relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations (as defined in the Cash Flow
Credit Agreement), and/or (iii) any other personal property consisting of,
relating to or arising under or in connection with (1) any Hedging Obligations
(as defined in the Cash Flow Credit Agreement) or (2) any other agreements,
instruments or documents related to any Hedging Obligations (as defined in the
Cash Flow Credit Agreement) or to any of the personal property referred to in
any of subclauses (i) through (iii) of this subclause (b)(y);

 

(c)       any personal property (and/or related rights and/or assets) that (A)
would otherwise be included in the Security Collateral (and such personal
property (and/or related rights and/or assets) shall not be deemed to constitute
a part of the Security Collateral) if such personal property has been sold or
otherwise transferred in connection with a Sale and Leaseback Transaction (as
defined in the definition of “Exempt Sale and Leaseback Transaction” in the Cash
Flow Credit Agreement) permitted under Subsection 8.5 of the Credit Agreement or
clause (x) or (xix) of the definition of “Asset Disposition” in the Cash Flow
Credit Agreement, or (B) is subject to any Liens permitted under Subsection 8.14
of the Credit Agreement or Subsection 8.6 of the Cash Flow Credit Agreement
that, in each case, relate to personal property subject to any such Sale and
Leaseback Transaction (as defined in the definition of “Exempt Sale and
Leaseback Transaction” in the Cash Flow Credit Agreement) or intangibles related
thereto (but only for so long as such Liens are in place); provided that,
notwithstanding the foregoing, a security interest of the Collateral Agent shall
attach to any money, securities or other consideration received by any Grantor
as consideration for the sale or other disposition of such personal property as
and to the extent such consideration would otherwise constitute Security
Collateral;

 

 18 

 

 

(d)       Capital Stock which is described in the proviso to the definition of
Pledged Stock;

 

(e)       any Money, cash, cheques, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of any Canadian Borrower
or any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of any Canadian Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to Contractual Obligations;

 

(f)       (x) the Pisces Acquisition Agreement and any rights therein or arising
thereunder (except any proceeds of the Pisces Acquisition Agreement) and (y) the
Atlas Acquisition Agreement and any rights therein or arising thereunder (except
any proceeds of the Atlas Acquisition Agreement);

 

(g)       any interest in leased real property (including fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(h)       any fee interest in owned real property (including fixtures related
thereto) if (A) the fair market value (as determined by the Borrower
Representative, for and on behalf of the Canadian Borrowers, in good faith,
which determination shall be conclusive) of such fee interest at the time of the
acquisition of such fee interest is less than $15,000,000 individually, or (B)
if situated in the United States, such real property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency;

 

(i)       any Vehicles and any assets subject to certificate of title;

 

(j)       personal property to the extent the granting or perfecting of a
security interest in such personal property would result in costs or other
consequences to Topco or any of its Subsidiaries as reasonably determined in
writing by the Borrower Representative, for and on behalf of the Canadian
Borrowers, the Administrative Agent and the Collateral Agent, which
determination shall be conclusive, that are excessive in view of the benefits
that would be obtained by the Secured Parties (it being understood and agreed
that personal property located in the Province of Québec shall be deemed under
this clause (j) to not constitute a part of the Security Collateral to the
extent the value of such personal property does not exceed $500,000 in the
aggregate).

 

 19 

 

 

(k)       any personal property over which the granting of security interests in
such personal property would be prohibited by contract permitted under the
Credit Agreement, applicable law or regulation or the organizational or joint
venture documents of any non-wholly owned Subsidiary (including permitted liens,
leases and licenses), including contracts over which the granting of security
interests therein would result in termination thereof (in each case, after
giving effect to the applicable anti-assignment provisions of the PPSA of any
applicable jurisdiction, other than proceeds and receivables thereof to the
extent that their assignment is expressly deemed effective under the PPSA of any
applicable jurisdiction notwithstanding such prohibitions for so long as such
prohibitions are in effect), or to the extent that such security interests would
result in adverse tax consequences to Topco or one of its Subsidiaries (or, at
the election of the Borrower Representative, for and on behalf of the Canadian
Borrowers, in connection with an initial public offering or other restructuring
of the Parent Borrower, any Parent Entity, the Parent Borrower or any of its
Subsidiaries) (as determined by the Borrower Representative, for and on behalf
of the Canadian Borrowers, in good faith, which determination shall be
conclusive) (it being understood that the Canadian Facility Lenders shall not
require any Canadian Borrower or any of its Subsidiaries to enter into any
security agreements or pledge agreements governed by the law of a jurisdiction
other than Canada or the United States or a subdivision thereof);

 

(l)        any personal property specifically requiring perfection through
control (including securities accounts), (i) to the extent the security interest
in such personal property is not perfected by filings under the PPSA of any
applicable jurisdiction and (ii) other than in the case of Pledged Stock or
Pledged Notes, to the extent not perfected by being held by the Collateral Agent
or an Additional Agent as agent for the Collateral Agent;

 

(m)      Foreign Intellectual Property;

 

(n)       any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other personal property constituting a part
thereof;

 

(o)       any Capital Stock and other securities of (i) a Subsidiary of the
Parent Borrower to the extent that the pledge of or grant of any other Lien on
such Capital Stock and other securities for the benefit of any holders of
securities results in the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements for such Subsidiary with
the Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement and/or (ii) any
Subsidiary of the Parent Borrower that is (x) an Unrestricted Subsidiary, (y) an
Excluded Subsidiary, other than a Foreign Subsidiary (which pledge of Capital
Stock of a Foreign Subsidiary (other than a Canadian Subsidiary) shall be
limited to 65% of each series of its Capital Stock), or (z) a Domestic
Subsidiary;

 

(p)       the last day of the term of any lease or agreement therefor but upon
the enforcement of the security interest granted hereby in the Collateral, the
Grantors or any of them shall stand possessed of such last day in trust to
assign the same to any person acquiring such term; and

 

(q)       any “consumer goods” (as defined in the PPSA) of any Grantor.

 

 20 

 

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Atlas Acquisition Agreement or the Pisces Acquisition Agreement, such
payment or other amount shall constitute Collateral when and if actually
received by such Grantor, to the extent set forth in Subsection 3.1.

 

3.4       Intercreditor Relations. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of any applicable
Intercreditor Agreements. In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control as among the Collateral Agent and any
Additional Agent and/or any other secured creditor (or agent therefor) party
thereto. In the event of any such conflict, each Grantor may act (or omit to
act) in accordance with such Intercreditor Agreement, and shall not be in
breach, violation or default of its obligations hereunder by reason of doing so.

 

3.5       ULC Shares. Notwithstanding the grant of security interest made by the
Grantors in favour of the Collateral Agent, for the benefit of the Secured
Parties, of all of its Pledged Stock or anything else contained in this
Agreement or any other document or agreement among all or some of the parties
hereto, any Grantor that owns or controls any ULC Shares pledged hereunder shall
remain registered as the sole registered and beneficial owner of such ULC Shares
and will remain as registered and beneficial owner until such time as such ULC
Shares are effectively transferred into the name of the Collateral Agent or any
other person on the books and records of the ULC which is the issuer of such ULC
Shares. Accordingly such Grantor shall be entitled to receive and retain for its
own account any dividend on or other distribution, if any, in respect of such
ULC Shares (except insofar as the Grantor has granted a security interest
therein and is required to deliver such Pledged Collateral in accordance
herewith) and shall have the right to vote such ULC Shares and to control the
direction, management and policies of the ULC thereof to the same extent as the
Grantor would if such ULC Shares were not pledged to the Collateral Agent (for
its own benefit and for the benefit of the Canadian Facility Lenders, or
otherwise) pursuant hereto. Nothing in this Agreement or any other document or
agreement among all or some of the parties hereto is intended to or shall
constitute the Collateral Agent or any person as a shareholder, other than a
Grantor, as a shareholder or member of any ULC for the purposes of any ULC Law
until such time as notice is given to the ULC of the ULC Shares pledged and
further steps are taken thereunder so as to register the Collateral Agent or any
other person as the holder of the ULC Interests of such ULC. To the extent any
provision hereof would have the effect of constituting the Collateral Agent or
its nominee any other person as a shareholder or member of a ULC prior to such
time, such provision shall be severed herefrom and ineffective with respect to
the ULC Shares of such ULC without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Pledged Stock which are not ULC Shares.
Except upon the exercise of rights to sell or otherwise dispose of ULC Shares
following the occurrence and during the continuance of an Event of Default
hereunder, no Grantor shall cause or permit, or enable any ULC in which it holds
ULC Shares to cause or permit, the Collateral Agent or its nominee, or any other
Canadian Facility Lender to: (a) be registered as a shareholder or member of
such ULC; (b) have any notation entered in its favour in the share register of
such ULC; (c) be held out as a shareholder or member of such ULC; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
ULC by reason of the Collateral Agent or other person holding a security
interest in such ULC Shares; or (e) act as a shareholder or member of such ULC,
or exercise any rights of a shareholder or member of such ULC including the
right to attend a meeting of, or to vote the shares of, such ULC.

 

 21 

 

 

3.6      Trade-mark Security. Notwithstanding Subsection 3.1, any Grantor’s
grant of security in Trade-marks (as defined in the Trade-marks Act (Canada))
under this Agreement shall be limited to a grant by such Grantor of a security
interest in all of such Grantor’s right, title and interest in such Trade-marks.

 

SECTION 4

 

Representations and Warranties

 

4.1       Representations and Warranties of Each Guarantor. To induce the
Administrative Agent, the Collateral Agent and the Canadian Facility Lenders to
enter into the Credit Agreement and to induce the Canadian Facility Lenders to
make their respective extensions of credit to the Canadian Borrowers thereunder,
each Guarantor hereby represents and warrants to the Collateral Agent and each
other Secured Party (to the extent such representations and warranties are
required to be true and correct for any applicable Extension of Credit pursuant
to Section 6 of the Credit Agreement) that the representations and warranties
set forth in Section 5 of the Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party, each of which
representations and warranties is hereby incorporated herein by reference, are
true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Parent Borrower’s knowledge shall,
for the purposes of this Subsection 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2       Representations and Warranties of Each Grantor. To induce the
Administrative Agent, the Collateral Agent and the Canadian Facility Lenders to
make their respective extensions of credit to the Canadian Borrowers under the
Credit Agreement following the Closing Date, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party (solely to the
extent such representations and warranties are required to be true and correct
for such Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement)
that, in each case after giving effect to the Transactions:

 

4.2.1    Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including Subsection 8.14 thereof), such Grantor owns each
item of such Grantor’s Collateral free and clear of any and all Liens securing
Indebtedness. As of the Closing Date, except as set forth on Schedule 3, to the
knowledge of such Grantor, no currently effective financing statement or other
similar public notice with respect to any Lien securing Indebtedness on all or
any part of such Grantor’s Collateral is on file or of record in any public
office in Canada, any province, territory or other political subdivision
thereof, except such as have been filed in favour of the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement or as are
permitted by the Credit Agreement (including Subsection 8.14 thereof) or any
other Loan Document or for which termination statements, financing change
statements or discharges will be delivered on the Closing Date.

 

 22 

 



 

4.2.2    Perfected First Priority Liens. (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favour of the
Collateral Agent for the benefit of the Secured Parties, except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)       Except with regard to (i) Liens (if any) on Specified Assets and (ii)
any rights in favour of the Canadian federal, provincial or territorial
government as required by law (if any), upon the completion of the Filings and,
with respect to Instruments, Chattel Paper and Documents of Title, upon the
earlier of such Filing or the delivery to and continuing possession by the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
of all Instruments, Chattel Paper and Documents of Title, a security interest in
which is perfected by possession, upon the taking of the actions required by
Subsection 5.2.12, the Liens created pursuant to this Agreement will constitute
valid Liens on and (to the extent provided herein) perfected security interests
in such Grantor’s Collateral in favour of the Collateral Agent for the benefit
of the Secured Parties, and will be prior to all other Liens of all other
Persons securing Indebtedness, in each case other than Liens permitted by the
Credit Agreement (including Permitted Liens) (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the applicable Collateral Representative or any Additional
Agent (in accordance with any applicable Intercreditor Agreement) or the
recording of other applicable documents in the Canadian Intellectual Property
Office may be necessary for perfection or enforceability, and except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. As used in this Subsection
4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing or financing change statements filed and
delivered to the Collateral Agent by such Grantor on or prior to the Closing
Date for filing in the jurisdictions listed in Schedule 4.

 

 23 

 



 

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business, (ii)
with respect to Intangibles only, licensees in the ordinary course of business
and (iii) any other Person who is entitled to take free of the Lien pursuant to
the PPSA as in effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)       Patents, Patent Licenses, Trade-marks, Trade-mark Licenses, Industrial
Designs and Industrial Design Licenses to the extent that (a) Liens thereon
cannot be perfected by the filing of financing statements under the PPSA as in
effect from time to time in the relevant jurisdiction or by the filing and
acceptance of intellectual property security agreements in the Canadian
Intellectual Property Office or (b) such Patents, Patent Licenses, Trade-marks,
Trade-mark Licenses, Industrial Designs and Industrial Design Licenses are not,
individually or in the aggregate, material to the business of the Canadian
Borrowers and their Subsidiaries taken as a whole;

 

(2)       Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the Canadian Intellectual Office or (b) the PPSA as in effect from time to
time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon;

 

(3)       Collateral for which the perfection of Liens thereon requires filings
in or other actions under the laws of jurisdictions outside of Canada (or any
province or territory thereof, as applicable);

 

(4)       Goods included in Collateral received by any Person from any Grantor
for “sale or return”, to the extent of claims of creditors of such Person;

 

(5)       fixtures, Vehicles, any other assets subject to certificates of title,
and Money and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the PPSA as in effect from time to
time in the relevant jurisdiction);

 

(6)       Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable cash proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or to a Canadian Blocked Account;

 

(7)       Contracts, Accounts or receivables subject to the Financial
Administration Act (Canada) or the Financial Administration Act (Alberta) or
with respect to which the granting of security is prohibited by a Canadian
federal or provincial statute;

 

(8)       uncertificated securities, to the extent Liens thereon cannot be
perfected by the filing of a financing statement under the PPSA as in effect
from time to time in the relevant jurisdiction; and

 

 24 

 



 

(9)       securities held with an intermediary (as such phrase is defined in the
Convention on the Law Applicable to Certain Rights in Respect of Securities held
with an Intermediary) to the extent that the PPSA is not applicable to the
perfection of Liens thereon.

 

4.2.3    Jurisdiction of Organization and Locations of Collateral. On the date
hereof, such Grantor’s jurisdiction of organization and the location of its
tangible Collateral are specified on Schedule 4.

 

4.2.4    [Reserved].

 

4.2.5    Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP.
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Administrative Agent in writing.

 

4.2.6    Patents, Copyrights, Trade-marks and Industrial Designs. Schedule 5
lists all Trade-marks, Copyrights, Patents and Industrial Designs, in each case,
material to the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, and registered in the Canadian Intellectual Property Office
and owned by such Grantor in its own name as of the date hereof, and all
Trade-mark Licenses, all Copyright Licenses, all Patent Licenses and all
Industrial Design License, in each case, material to the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole (including Trade-mark
Licenses for registered Trade-marks, Copyright Licenses for registered
Copyrights, Patent Licenses for registered Patents and Industrial Design
Licenses for registered Industrial Designs, in each case, material to the
business of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, but excluding licenses to commercially available “off-the-shelf”
software), owned by such Grantor in its own name as of the date hereof, in each
case, that is solely Canadian Intellectual Property.

 

4.3       Representations and Warranties of Each Pledgor. To induce the
Administrative Agent, the Collateral Agent and the Canadian Facility Lenders to
make their respective extensions of credit to the Canadian Borrowers under the
Credit Agreement following the Closing Date, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party (solely to the
extent such representations and warranties are required to be true and correct
for such Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement)
that:

 

 25 

 



 

4.3.1    Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Canadian Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary (other
than a Canadian Subsidiary), as of the Closing Date such percentage (not more
than 65%) as is specified on Schedule 2 of all the issued and outstanding shares
of all classes of the Capital Stock of each such Foreign Subsidiary owned by
such Pledgor.

 

4.3.2    [Reserved].

 



4.3.3    Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement (including
Permitted Liens).

 

4.3.4    Upon the delivery to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, of the certificates evidencing the Pledged
Securities held by such Pledgor together with executed undated stock powers or
other instruments of transfer, the security interest created by this Agreement
in such Pledged Securities constituting certificated securities, assuming the
continuing possession of such Pledged Securities by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the PPSA, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the PPSA,
in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), and except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.5    Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 7.9 of the Credit Agreement in the relevant
jurisdiction and (y) (to the extent a security interest in uncertificated
securities may be perfected by the obtaining and maintenance of “control” (as
defined in the STA)) the obtaining and maintenance of “control” (as defined in
the STA) by the Collateral Agent, the applicable Collateral Representative or
any Additional Agent (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with any applicable Intercreditor
Agreement, of all Pledged Securities that constitute uncertificated securities,
the security interest created by this Agreement in such Pledged Securities that
constitute uncertificated securities, will constitute a valid, perfected first
priority (subject, in terms of priority only, to the priority of the Liens of
the applicable Collateral Representative and any Additional Agent set forth in
any applicable Intercreditor Agreement) security interest in such Pledged
Securities constituting uncertificated securities to the extent provided in and
governed by the STA, enforceable in accordance with its terms against all
creditors of such Pledgor and any persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the STA,
in each case subject to Liens permitted by the Credit Agreement (including
Permitted Liens) (and any applicable Intercreditor Agreement), and except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

 26 

 



 

SECTION 5

 

Covenants

 

5.1       Covenants of Each Guarantor. Each Guarantor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the date upon which the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit issued to, or for the account of,
a Canadian Borrower, and all other Obligations then due and owing, shall have
been paid in full in cash, no Canadian Facility Letter of Credit issued to, or
for the account of, a Canadian Borrower shall be outstanding (except for
Canadian Facility Letters of Credit issued to, or for the account of, a Canadian
Borrower that have been cash collateralized, or otherwise provided for in a
manner reasonably satisfactory to the applicable Canadian Facility Issuing
Lender) and the Canadian Facility Commitments shall have terminated, (ii) as to
any such Guarantor, a sale or other disposition of all the Capital Stock of such
Guarantor (other than to a Canadian Borrower or a Canadian Subsidiary
Guarantor), or any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower, in each
case that is permitted under the Credit Agreement, or (iii) as to any such
Guarantor, such Guarantor being or becoming an Excluded Subsidiary, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries.

 

5.2       Covenants of Each Grantor. Each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earliest to occur of (i) the date upon which the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit issued to, or for the account of,
a Canadian Borrower, and all other Obligations then due and owing, shall have
been paid in full in cash, no Canadian Facility Letter of Credit issued to, or
for the account of, a Canadian Borrower shall be outstanding (except for
Canadian Facility Letters of Credit issued to, or for the account of, a Canadian
Borrower that have been cash collateralized, or otherwise provided for in a
manner reasonably satisfactory to the applicable Canadian Facility Issuing
Lender) and the Canadian Facility Commitments shall have terminated, (ii) as to
any such Grantor, a sale or other disposition of all the Capital Stock of such
Grantor (other than to a Canadian Borrower or a Canadian Subsidiary Guarantor),
or any other transaction or occurrence as a result of which such Grantor ceases
to be a Restricted Subsidiary of the Parent Borrower, in each case that is
permitted under the Credit Agreement or (iii) as to any such Grantor, such
Grantor being or becoming an Excluded Subsidiary:

 

 27 

 





 

5.2.1    Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the Collateral Agent, the
applicable Collateral Representative, or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held as Collateral pursuant
to this Agreement. Such Grantor shall not permit any other Person to possess any
such Collateral at any time other than in connection with any sale or other
disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by any applicable Intercreditor Agreements.

 

5.2.2    [Reserved].

 

5.2.3    Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including material claims
for labour, materials and supplies) against or with respect to such Grantor’s
Collateral, except that no such tax, assessment, charge, levy or claim need be
paid, discharged or satisfied if the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.2.4    Maintenance of Perfected Security Interest; Further Documentation.
(a)Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)       Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.

 

 28 

 



 

(c)       At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including the filing of
any financing or financing change statements under the PPSA as in effect from
time to time in any Canadian jurisdiction with respect to the security interests
created hereby; provided that, notwithstanding any other provision of this
Agreement or any other Loan Document, neither the Canadian Borrowers nor any
other Grantor will be required to (v) take any action in any jurisdiction other
than Canada, or required by the laws of any such non-Canadian jurisdiction, or
enter into any security agreement or pledge agreement governed by the laws of
any such non-Canadian jurisdiction, in order to create any security interests
(or other Liens) in assets located or titled outside of Canada or to perfect any
security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any
securities account or other Collateral, except in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement),
(x) take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including securities
accounts) (except, in each case to the extent consisting of proceeds perfected
automatically or by the filing of a financing statement under the PPSA of any
applicable jurisdiction or, in the case of Pledged Stock or Pledged Notes, by
being held by the Collateral Agent or any Additional Agent as agent for the
Collateral Agent), (y) deliver landlord lien waivers, estoppels or collateral
access letters or (z) make any filing or give notice with respect to any
security interest in fixtures affixed to or attached to any real property
constituting Excluded Assets.

 

(d)      The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

5.2.5    Changes in Name, Jurisdiction of Organization, etc. Such Grantor will
give prompt written notice to the Collateral Agent of any change in its name,
legal form or jurisdiction of organization (whether by amalgamation or
otherwise) or change in any jurisdiction where such Grantor has tangible
Collateral and filing of a financing statement is required to perfect a security
interest in such Grantor’s tangible Collateral (and in any event within 30 days
of such change); provided that, promptly thereafter such Grantor shall deliver
to the Collateral Agent all additional financing statements, financing change
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein and upon receipt of such additional financing or financing change
statements the Collateral Agent shall either promptly file such additional
financing or financing change statements or approve the filing of such
additional financing statements by such Grantor. Upon any such approval such
Grantor shall proceed with the filing of the additional financing or financing
change statements and deliver copies (or other evidence of filing) of the
additional filed financing or financing change statements to the Collateral
Agent.

 

 29 

 

 

5.2.6    [Reserved].

 

5.2.7    Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer, other than any Grantor that is a ULC (to which this Subsection 5.2.7
shall not apply) agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Stock issued by it and will comply with such terms
insofar as such terms are applicable to it, (ii) it will notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8    Accounts Receivable. (a) With respect to Accounts Receivable
constituting Collateral, such Grantor will not, other than in the ordinary
course of business or as permitted by the Loan Documents, (i) grant any
extension of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Accounts Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Accounts Receivable, (iv) allow any credit or discount
whatsoever on any such Accounts Receivable, (v) amend, supplement or modify any
such Accounts Receivable, unless such extensions, compromises, settlements,
releases, credits, discounts, amendments, supplements or modifications would not
reasonably be expected to materially adversely affect the value of the Accounts
Receivable constituting Collateral taken as a whole or (vi) evidence any
Accounts Receivable by an Instrument as Chattel Paper.

 

(b)       Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable constituting Collateral that disputes the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Accounts Receivable constituting Collateral.

 

5.2.9    Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records in all material
respects of its Collateral, including a record of all payments received and all
credits granted with respect to such Collateral.

 

 30 

 

 

5.2.10       Acquisition of Intellectual Property. Concurrently with the
delivery of the annual Compliance Certificate pursuant to Subsection 7.2(a) of
the Credit Agreement, the Borrower Representative, for and on behalf of the
Canadian Borrowers, will notify the Collateral Agent of any acquisition by the
Grantors of (i) any registration of any Canadian Copyright, Patent, Trade-mark
or Industrial Design, in each case, material to the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, or (ii) any
exclusive rights under a Canadian Copyright License, Patent License, Trade-mark
License or Industrial Design License, in each case, material to the business of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole,
constituting Collateral, and each applicable Grantor shall take such actions as
may be reasonably requested by the Collateral Agent (but only to the extent such
actions are within such Grantor’s control) to perfect the security interest
granted to the Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any Canadian Copyright, Patent, Trade-mark
or Industrial Design constituting Collateral, by (x) the execution and delivery
of an amendment or supplement to this Agreement (or amendments to any such
agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the PPSA as in
effect from time to time in any applicable jurisdiction and/or (II) in the
Canadian Intellectual Property Office.

 

5.2.11       Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sublicense any
of the Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, upon the occurrence and
during the continuation of an Event of Default.

 

5.2.12       Deposit Accounts; Etc. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of Subsection 4.16 of the Credit
Agreement is caused by the failure to take such action or to refrain from taking
such action by such Grantor or any of its Subsidiaries.

 

5.2.13       Protection of Trade-marks. Such Grantor shall, with respect to any
Trade-marks that are material to the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, use commercially reasonable efforts
not to cease the use of any of such Trade-marks or fail to maintain the level of
the quality of products sold and services rendered under any of such Trade-marks
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and shall use commercially reasonable
efforts to take all steps reasonably necessary to ensure that licensees of such
Trade-marks use such consistent standards of quality, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

 

5.2.14       Protection of Intellectual Property. Subject to and except as
permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, may lapse, expire, or become
abandoned, or unenforceable, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.

 

 31 

 



 

5.3       Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the earlier to occur of (i) the date upon which the
Canadian Facility Revolving Credit Loans, any Reimbursement Obligations with
respect to Canadian Facility Letters of Credit issued to, or for the account of,
a Canadian Borrower, and all other Obligations then due and owing, shall have
been paid in full in cash, no Canadian Facility Letter of Credit issued to, or
for the account of, a Canadian Borrower shall be outstanding (except for
Canadian Facility Letters of Credit issued to, or for the account of, a Canadian
Borrower that have been cash collateralized, or otherwise provided for in a
manner reasonably satisfactory to the applicable Canadian Facility Issuing
Lender) and the Canadian Facility Commitments shall have terminated, (ii) as to
any Pledgor a sale or other disposition of all the Capital Stock of such Pledgor
(other than to a Canadian Borrower or a Canadian Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Pledgor ceases to be a
Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement, or (iii) as to any Pledgor, such Pledgor being or
becoming an Excluded Subsidiary:

 

5.3.1    Additional Shares. If such Pledgor shall, as a result of its ownership
of its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including any stock certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), stock
option or similar rights in respect of the Capital Stock of any Issuer, whether
in addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Pledgor
shall, except in the case of ULC Shares, accept the same as the agent of the
Collateral Agent and the other Secured Parties, except in the case of ULC
Shares, hold the same in trust for the Collateral Agent and the other Secured
Parties and, in any case including in the case of ULC Shares, deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
in the exact form received, duly endorsed by such Pledgor (in blank only in the
case of ULC Shares) to the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor, to be
held by the Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations (subject to Subsection 3.3 and provided that in no event shall
there be pledged, nor shall any Pledgor be required to pledge, (A) any Capital
Stock of any Domestic Subsidiary or (B) more than 65% of any series of
outstanding Capital Stock of any Foreign Subsidiary (other than a Canadian
Subsidiary) pursuant to this Agreement). If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower in accordance with the
Credit Agreement) shall be paid over to the Collateral Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement to be held by the Collateral Agent,
any applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement subject to the terms
hereof, as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalisation or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favour of
the Collateral Agent, be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, to be held by the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations, in each case
except as otherwise provided by any applicable Intercreditor Agreement. If any
sums of money or property so paid or distributed in respect of the Pledged Stock
shall be received by such Pledgor, except in the case of ULC Shares, such
Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Pledgor, as additional collateral security for the
Obligations.

 

 32 

 



 

5.3.2    [Reserved].

 

5.3.3    Pledged Notes.

 

(a)        Each Pledgor party hereto as of the date of this Agreement shall
deliver to the Collateral Agent all Pledged Notes then held by such Granting
Party, endorsed in blank or, at the request of the Collateral Agent, endorsed in
blank or, at the request of the Collateral Agent, endorsed to the Collateral
Agent, within the time periods set forth on Schedule 7.12 to the Credit
Agreement, plus any extensions granted by the Collateral Agent in its sole
discretion.

 

(b)        Each Pledgor which becomes a party hereto after the Closing Date
pursuant to Subsection 9.15 shall deliver to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with each applicable Intercreditor Agreement, all Pledged Notes then
held by such Pledgor, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with each
applicable Intercreditor Agreement. Furthermore, within 10 Business Days (or
such longer period as may be agreed by the Collateral Agent in its sole
discretion) after any Pledgor obtains a Pledged Note, such Pledgor shall cause
such Pledged Note to be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, endorsed in blank or, at the
request of the Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed to the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement.

 

 33 

 



 

5.3.4    Maintenance of Security Interest.

 

(a)       Such Pledgor shall use commercially reasonable efforts to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of the Collateral Agent and at the sole
expense of such Pledgor, such Pledgor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that notwithstanding any other
provision of this Agreement or any other Loan Documents, neither the Canadian
Borrowers nor any other Pledgor will be required to (v) take any action in any
jurisdiction other than Canada, or required by the laws of any such non-Canadian
jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such non-Canadian jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of
Canada or to perfect any security interests (or other Liens) in any Collateral,
(w) deliver control agreements with respect to, or confer perfection by
“control” over, any securities account or other Collateral, except in the case
of Security Collateral that constitutes Capital Stock or Pledged Notes in
certificated form, delivering such Capital Stock or Pledged Notes to the
Collateral Agent (or another Person as required under any Intercreditor
Agreement), (x) take any action in order to perfect any security interests in
any assets specifically requiring perfection through control (including
securities accounts) (except in each case, to the extent consisting of proceeds
perfected automatically or by the filing of a financing statement under the PPSA
or, in the case of Pledged Stock or Pledged Notes, by being held by the
Collateral Agent or an Additional Agent as agent for the Collateral Agent),
(y) deliver landlord lien waivers, estoppels or collateral access letters or (z)
make any filing or give notice with respect to any security interest in fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(b)      The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

 34 

 



 

SECTION 6

 

Remedial Provisions

 

6.1       Certain Matters Relating to Accounts. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
subject to each applicable Intercreditor Agreement, the Collateral Agent shall
have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, subject to each applicable Intercreditor Agreement, upon the Collateral
Agent’s reasonable request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts Receivable constituting Collateral.

 

(b)       The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts Receivable constituting Collateral and the Collateral Agent
may curtail or terminate said authority at any time, without limiting the
Collateral Agent’s rights under Subsection 4.16 of the Credit Agreement, after
the occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to any applicable
Intercreditor Agreement. If required by the Collateral Agent at any time,
without limiting the Collateral Agent’s rights under Subsection 4.16 of the
Credit Agreement, after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, any Proceeds constituting payments or other
cash proceeds of Accounts Receivable constituting Collateral, when collected by
such Grantor, (i) shall be forthwith (and, in any event, within 2 Business Days
of receipt by such Grantor) deposited in, or otherwise transferred by such
Grantor to, the Collateral Proceeds Account, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Subsection 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default
specified in Subsection 9.1(a) of the Credit Agreement has occurred and is
continuing, subject to any applicable Intercreditor Agreement, at the Collateral
Agent’s election, each of the Collateral Agent and the Administrative Agent may
apply all or any part of the funds on deposit in the Collateral Proceeds Account
established by the relevant Grantor to the payment of the Obligations of such
Grantor then due and owing, such application to be made as set forth in
Subsection 6.5. So long as no Event of Default has occurred and is continuing,
the funds on deposit in the Collateral Proceeds Account shall be remitted as
provided in Subsection 6.1(d).

 

 35 

 



 

(c)       At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, subject to each applicable Intercreditor Agreement, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent copies or,
if required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions which gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including all statements relating
to such Grantor’s Accounts Receivable constituting Collateral and all orders,
invoices and shipping receipts related thereto.

 

(d)       So long as no Event of Default has occurred and is continuing, subject
to each applicable Intercreditor Agreement, the Collateral Agent shall instruct
the Collateral Account Bank to promptly remit any funds on deposit in each
Grantor’s Collateral Proceeds Account to a Canadian Blocked Account of such
Grantor or any other account designated by such Grantor. In the event that an
Event of Default has occurred and is continuing, subject to each applicable
Intercreditor Agreement, the Collateral Agent at its option may require that
each Collateral Proceeds Account of each Grantor be established at the
Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent. Subject to Subsection 4.16 of the Credit Agreement, each
Grantor shall have the right, at any time and from time to time, to withdraw
such of its own funds from its own Canadian Blocked Accounts, and to maintain
such balances in its Canadian Blocked Accounts, as it shall deem to be necessary
or desirable.

 

6.2       Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to each
applicable Intercreditor Agreement, communicate with obligors under the Accounts
Receivable constituting Collateral and parties to the Contracts (in each case,
to the extent constituting Collateral) to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Accounts Receivable
or Contracts.

 

(b)       Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to each applicable
Intercreditor Agreement, each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(c)       Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

 36 

 



 

6.3       Pledged Stock. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the relevant
Pledgor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive all
cash dividends and distributions paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, and to exercise all voting and
corporate rights with respect to the Pledged Stock.

 

(b)       Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as
provided in the Credit Agreement consistent with Subsection 6.5, and (ii) any or
all of the Pledged Stock shall be registered in the name of the Collateral Agent
or its nominee (other than in respect of ULC Shares which Pledged Stock may be
registered in the name of the Collateral Agent, or its nominee, at the
Collateral Agent’s option), and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Pledged Stock upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by the relevant
Pledgor or the Collateral Agent, of any right, privilege or option pertaining to
such Pledged Stock, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Stock with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may reasonably determine), all without
liability to the maximum extent permitted by applicable law (other than for its
gross negligence or willful misconduct) except to account for property actually
received by it, but the Collateral Agent shall have no duty, to any Pledgor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing, provided that the Collateral Agent
shall not exercise any voting or other consensual rights pertaining to the
Pledged Stock in any way that would constitute an exercise of the remedies
described in Subsection 6.6 other than in accordance with Subsection 6.6.

 

(c)       Each Pledgor hereby authorizes and instructs each Issuer or maker of
any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

 37 

 



 

6.4       Proceeds to Be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
cheques and other Cash Equivalent items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties hereto, any Additional
Agent and the other applicable Secured Parties (as defined in the applicable
Intercreditor Agreement), and the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for purposes of perfection), in accordance
with the terms of the applicable Intercreditor Agreement, in the exact form
received by such Grantor (duly endorsed by such Grantor to the Collateral Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the terms of the applicable Intercreditor Agreement, if
required). All Proceeds of Security Collateral received by the Collateral Agent
hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control, subject to each
applicable Intercreditor Agreement. All Proceeds of Security Collateral while
held by the Collateral Agent in such Collateral Proceeds Account (or by the
relevant Grantor in trust for the Collateral Agent and the other Secured
Parties) shall continue to be held as collateral security for all the
Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5 and each applicable Intercreditor
Agreement.

 

6.5       Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Security Collateral received by the Collateral Agent (whether from the
relevant Granting Party or otherwise) shall be held by the Collateral Agent for
the benefit of the Secured Parties as collateral security for the Obligations of
the relevant Granting Party (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Collateral Agent, subject
to each applicable Intercreditor Agreement, be applied by the Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Subsection 10.15 of the Credit Agreement.

 

 38 

 



 

6.6       PPSA and Other Remedies.

 

(a)       Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations to the extent permitted by
applicable law, all rights and remedies of a secured party under the Bankruptcy
and Insolvency Act (Canada), the Companies Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada) and the PPSA and under any other
applicable law and in equity. Without limiting the generality of the foregoing,
to the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement, the Collateral Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Granting Party or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances, forthwith collect,
receive, appropriate and realize upon the Security Collateral, or any part
thereof, and/or may forthwith, subject to any existing reserved rights or
licenses, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Security Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. To the extent permitted
by law and subject to each applicable Intercreditor Agreement, the Collateral
Agent or any other Secured Party shall have the right, upon any such sale or
sales, to purchase the whole or any part of the Security Collateral so sold,
free of any right or equity of redemption in such Granting Party, which right or
equity is hereby waived and released. Each Granting Party further agrees, at the
Collateral Agent’s request (subject to each applicable Intercreditor Agreement),
to assemble the Security Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Granting Party’s premises or elsewhere. The Collateral Agent shall apply
the net proceeds of any action taken by it pursuant to this Subsection 6.6,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Security Collateral or in any way relating to the Security Collateral or the
rights of the Collateral Agent and the other Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations of the relevant Granting Party then due and owing,
in the order of priority specified in Subsection 6.5, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, need the Collateral Agent account for the
surplus, if any, to such Granting Party. To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

(b)       The Collateral Agent may appoint, remove or reappoint by instrument in
writing, any Person or Persons, whether an officer or officers or an employee or
employees of any Grantor or not, to be an interim receiver, receiver or
receivers (hereinafter called a “Receiver”, which term when used herein shall
include a receiver and manager) of such Collateral (including any interest,
income or profits therefrom). Any such Receiver shall, to the extent permitted
by applicable law, be deemed the agent of such Grantor and not of the Collateral
Agent, and the Collateral Agent shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such Receiver or its
servants, agents or employees. Subject to the provisions of the instrument
appointing it, any such Receiver shall (i) have such powers as have been granted
to the Collateral Agent under this Section 6 and (ii) shall be entitled to
exercise such powers at any time that such powers would otherwise be exercisable
by the Collateral Agent under this Section 6, which powers shall include, but
are not limited to, the power to take possession of the Collateral, to preserve
the Collateral or its value, to carry on or concur in carrying on all or any
part of the business of such Grantor and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
the Collateral. To facilitate the foregoing powers, any such Receiver may, to
the exclusion of all others, including any Grantor, enter upon, use and occupy
all premises owned or occupied by such Grantor wherein the Collateral may be
situate, maintain the Collateral upon such premises, borrow money on a secured
or unsecured basis and use the Collateral directly in carrying on such Grantor’s
business or as security for loans or advances to enable the Receiver to carry on
such Grantor’s business or otherwise, as such Receiver shall, in its reasonable
discretion, determine. Except as may be otherwise directed by the Collateral
Agent, all money received from time to time by such Receiver in carrying out
his/her/its appointment shall be received in trust for and be paid over to the
Collateral Agent and any surplus shall be applied in accordance with applicable
law. Every such Receiver may, in the discretion of the Collateral Agent, be
vested with, in addition to the rights set out herein, all or any of the rights
and powers of the Administrative Agent, the Collateral Agent described in the
Credit Agreement, the PPSA, the Bankruptcy and Insolvency Act (Canada), the
Companies Creditors Arrangement Act (Canada) or the Winding-Up and Restructuring
Act (Canada).

 

 39 

 



 

6.7       Registration Rights. (a) Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of applicable securities legislation, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its reasonable best efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Collateral Agent, necessary or advisable to
register such Pledged Stock, or that portion thereof to be sold, under the
provisions of applicable securities legislation, (ii) use its reasonable best
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of not more than one year from the date of
the first public offering of such Pledged Stock, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the reasonable opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of applicable securities
legislation and the rules and regulations of any applicable securities
commissioner or regulator applicable thereto. Such Pledgor agrees to use its
reasonable best efforts to cause such Issuer to comply with the provisions of
the securities laws of any and all provinces and territories that the Collateral
Agent shall reasonably designate and to make available to its security holders,
as soon as practicable, any statement (which need not be audited) that will
satisfy the provisions of applicable securities legislation.

 

(b)       Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in applicable securities legislation or otherwise, and
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Such Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favourable than
if such sale were a public sale and, notwithstanding such circumstances, to the
extent permitted by applicable law, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall not be under any obligation to delay a sale of any of the Pledged
Stock for the period of time necessary to permit the Issuer thereof to register
such securities for public sale under applicable securities legislation, even if
such Issuer would agree to do so.

 

 40 

 



 

(c)       Such Pledgor agrees to use its reasonable best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid
and binding and in compliance with any and all other applicable Requirements of
Law. Such Pledgor further agrees that a breach of any of the covenants contained
in this Subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Canadian Facility Lenders, that the Collateral Agent and the Canadian
Facility Lenders have no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Subsection 6.7
shall be specifically enforceable against such Pledgor, and to the extent
permitted by applicable law, such Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants
(except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement).

 

6.8       Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Canadian Facility Revolving
Credit Loans, any Reimbursement Obligations with respect to Canadian Facility
Letters of Credit issued to, or for the account of, a Canadian Borrower
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

SECTION 7

 

The Collateral Agent

 

7.1       Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be reasonably necessary or desirable to
accomplish the purposes of this Agreement to the extent permitted by applicable
law, provided that the Collateral Agent agrees not to exercise such power except
upon the occurrence and during the continuance of any Event of Default, and in
accordance with and subject to each applicable Intercreditor Agreement. Without
limiting the generality of the foregoing, at any time when an Event of Default
has occurred and is continuing (in each case to the extent permitted by
applicable law and subject to each applicable Intercreditor Agreement), (x) each
Pledgor hereby gives the Collateral Agent the power and right, on behalf of such
Pledgor, without notice or assent by such Pledgor, to execute, in connection
with any sale provided for in Subsection 6.6 or 6.7, any endorsements,
assessments or other instruments of conveyance or transfer with respect to such
Pledgor’s Pledged Collateral other than any ULC Shares, and (y) each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

 

 41 

 



 

(i)         in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)        in the case of any Copyright, Patent, Trade-mark or Industrial
Design constituting Collateral of such Grantor, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Canadian Facility Lenders’ security interest in such Copyright, Patent,
Trade-mark or Industrial Design and the goodwill and intangibles of such Grantor
relating thereto or represented thereby, and such Grantor hereby consents to the
non-exclusive royalty free use by the Collateral Agent of any Copyright, Patent,
Trade-mark or Industrial Design owned by such Grantor included in the Collateral
for the purposes of disposing of any Collateral;

 

(iii)       pay or discharge taxes and Liens, other than Liens permitted under
this Agreement or the other Loan Documents, levied or placed on the Collateral
of such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and

 

(iv)       (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent, Trade-mark or Industrial Design constituting Collateral of such Grantor
(along with the goodwill of the business to which any such Copyright, Patent,
Trade-mark or Industrial Design pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral of such
Grantor as fully and completely as though the Collateral Agent were the absolute
owner thereof for all purposes, and do, at the Collateral Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

 42 

 



 

(b)      The reasonable expenses of the Collateral Agent incurred in connection
with actions undertaken as provided in this Subsection 7.1, together with
interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due Canadian Prime Rate Loans that are
Canadian Facility Revolving Credit Loans under the Credit Agreement, from the
date of payment by the Collateral Agent to the date reimbursed by the relevant
Granting Party, shall be payable by such Granting Party to the Collateral Agent
on demand.

 

(c)       Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2       Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof. The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

 43 

 



 

7.3      Financing Statements. Pursuant to any applicable law, each Granting
Party authorizes the Collateral Agent to file or record financing statements,
financing change statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement. Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent, including the collateral description “all
present and after acquired personal property” or “all assets” or words of
similar meaning in any such financing or financing change statements. The
Collateral Agent agrees to use its commercially reasonable efforts to notify the
relevant Granting Party of any financing or financing change statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

 

7.4      Authority of Collateral Agent. Each Granting Party acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement or any amendment, supplement or other modification of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5       Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor, and the Collateral
Agent and its representatives may examine the same, and to the extent reasonable
take extracts therefrom and make photocopies thereof, and such Grantor agrees to
render to the Collateral Agent at such Grantor’s reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement). Notwithstanding anything to
the contrary in this Subsection 7.5, no Grantor will be required to disclose or
permit the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Collateral Agent or any
other Secured Party (or their respective representatives) is prohibited by any
Requirement of Law or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

 44 

 



 

SECTION 8

 

Non-Lender Secured Parties

 

8.1       Rights to Collateral. (a) The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement) or to direct the
Collateral Agent to do the same, including the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release;
(ii) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of Holdings, any Borrower or
any of the Parent Borrower’s other Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under the Companies’ Creditors Arrangement Act, the Bankruptcy and
Insolvency Act (Canada), or any other applicable law); (vii) object to the use
of cash collateral in respect of the Collateral in any Bankruptcy; or
(viii) seek, or object to the Lenders or Agents seeking on an equal and rateable
basis, any adequate protection or relief from the automatic stay with respect to
the Collateral in any Bankruptcy.

 

(b)       Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Canadian Facility Lenders, with the consent of the Collateral Agent, may enforce
the provisions of the Security Documents and exercise remedies thereunder and
under any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment. Such exercise and enforcement shall
include the rights to collect, sell, dispose of or otherwise realize upon all or
any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the PPSA as in effect from time to
time in any applicable jurisdiction. The Non-Lender Secured Parties by their
acceptance of the benefits of this Agreement and the other Security Documents
hereby agree not to contest or otherwise challenge any such collection, sale,
disposition or other realization of or upon all or any of the Collateral.
Whether or not a Bankruptcy Case has been commenced, the Non-Lender Secured
Parties shall be deemed to have consented to any sale or other disposition of
any property, business or assets of Holdings, any Borrower or any of the Parent
Borrower’s other Subsidiaries and the release of any or all of the Collateral
from the Liens of any Security Document in connection therewith.

 

 45 

 

 

(c)       Notwithstanding any provision of this Subsection 8.1, the Non-Lender
Secured Parties shall be entitled subject to each applicable Intercreditor
Agreement to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.

 

(d)       Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

 

8.2      Appointment of Agent. Each Non-Lender Secured Party, by its acceptance
of the benefits of this Agreement and the other Security Documents, shall be
deemed irrevocably to make, constitute and appoint the Collateral Agent, as
agent under the Credit Agreement (and all officers, employees or agents
designated by the Collateral Agent) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the Collateral Agent shall have the
right, with power of substitution for the Non-Lender Secured Parties and in each
such Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Collateral. It is understood and agreed that the appointment
of the Collateral Agent as the agent and attorney-in-fact of the Non-Lender
Secured Parties for the purposes set forth herein is coupled with an interest
and is irrevocable. Each Non-Lender Secured party, by its acceptance of the
benefits of this Agreement and the other Security Documents, agrees to be bound
by the provisions of Subsections 10.4, 10.6 and 10.8 of the Credit Agreement as
if it were a Canadian Facility Lender. It is understood and agreed that the
Collateral Agent has appointed the Administrative Agent as its agent for
purposes of perfecting certain of the security interests created hereunder and
for otherwise carrying out certain of its obligations hereunder.

 

8.3      Waiver of Claims. To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including any such exercise described in Subsection 8.1(b)), except
for any such action or failure to act that constitutes willful misconduct or
gross negligence of such Person. To the maximum extent permitted by applicable
law, none of the Collateral Agent or any Lender or any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Holdings, any Subsidiary of Holdings, any Non-Lender Secured
Party or any other Person or to take any other action or forbear from doing so
whatsoever with regard to the Collateral or any part thereof, except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person.

 

 46 

 

  

8.4       Designation of Non-Lender Secured Parties.    The Borrower
Representative, for and on behalf of the Canadian Borrowers, may from time to
time designate a Person as a “Bank Products Provider,” a “Hedging Provider” or a
“Management Credit Provider” hereunder by written notice to the Collateral
Agent. Upon being so designated by the Borrower Representative, for and on
behalf of the Canadian Borrowers, such Bank Products Provider, Hedging Provider
or Management Credit Provider (as the case may be) shall be a Non-Lender Secured
Party for the purposes of this Agreement for as long as so designated by the
Borrower Representative, for and on behalf of the Canadian Borrowers.

 

SECTION 9

Miscellaneous

 

9.1       Amendments in Writing.    None of the terms or provisions of this
Agreement may be amended, supplemented, waived or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower Representative, for and on behalf of the Canadian Borrowers, and
any Non-Lender Secured Party (and such Non-Lender Secured Party has been
designated in writing by the Borrower Representative, for and on behalf of the
Canadian Borrowers, to the Collateral Agent for purposes of this sentence, for
so long as so designated), no such amendment, supplement, waiver or modification
shall amend, modify or waive Subsection 6.5 (or the definition of “Non-Lender
Secured Party” or “Secured Party” to the extent relating thereto) if such
amendment, supplement, waiver or modification would directly and adversely
affect a Non-Lender Secured Party without the written consent of such affected
Non-Lender Secured Party. For the avoidance of doubt, it is understood and
agreed that any amendment, restatement, supplement, waiver or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of amending, supplementing, waiving or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
Granting Party hereunder or in respect hereof, shall not be given such effect
except pursuant to a written instrument executed by each affected Granting Party
and the Collateral Agent in accordance with this Subsection 9.1.

 

9.2       Notices.   All notices, requests and demands to or upon the
Administrative Agent, the Collateral Agent or any Granting Party hereunder shall
be effected in the manner provided for in Subsection 11.2 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1, unless and until such Guarantor shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

 47 

 

 



9.3       No Waiver by Course of Conduct; Cumulative Remedies.   None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4       Enforcement Expenses; Indemnification.   (a) Each Guarantor jointly
and severally agrees to pay or reimburse each Secured Party and the Collateral
Agent for all their respective reasonable costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement against such
Guarantor and the other Loan Documents to which such Guarantor is a party,
including the reasonable fees and disbursements of counsel to the Collateral
Agent and the Administrative Agent, in each case, to the extent any Canadian
Borrower would be required to do so pursuant to Subsection 11.5 of the Credit
Agreement.

 

(b)       Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Canadian Borrowers would be
required to do so pursuant to Subsection 11.5 of the Credit Agreement, and in
any event excluding any taxes or other indemnified liabilities arising from
gross negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

(c)       The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5       Successors and Assigns.   This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns permitted by the
Credit Agreement.

 

 48 

 

 

9.6       Set-Off.   Each Guarantor hereby irrevocably authorizes each of the
Administrative Agent and the Collateral Agent and each other Secured Party at
any time and from time to time without notice to such Guarantor or any other
Granting Party, any such notice being expressly waived by each Granting Party,
to the extent permitted by applicable law, upon the occurrence and during the
continuance of an Event of Default under Subsection 9.1(a) of the Credit
Agreement so long as any amount remains unpaid after it becomes due and payable
by such Guarantor hereunder, to set-off and appropriate and apply against any
such amount any and all deposits (general or special, time or demand,
provisional or final) (other than the Collateral Proceeds Account), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.

 

9.7       Counterparts.   This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.8       Severability.   Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Subsidiary, all rights, powers and remedies provided in this Agreement may be
exercised only to the extent that they do not violate any provision of any law,
rule or regulation of any Governmental Authority applicable to any such Pledged
Stock or affecting the legality, validity or enforceability of any of the
provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.

 

9.9       Section Headings.   The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10     Integration.   This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

 49 

 

 

9.11     GOVERNING LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN, WITHOUT GIVING EFFECT
TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12     Submission to Jurisdiction; Waivers.    Each party hereto hereby
irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the non-exclusive general jurisdiction of the courts of the Province of
Ontario;

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Borrower Representative, for and on behalf of the Canadian
Borrowers (in the case of the Collateral Agent and the Administrative Agent)
shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.

 

9.13     Acknowledgments.   Each Guarantor hereby acknowledges that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

 50 

 

 

(b)       none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14     WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

9.15     Additional Granting Parties.   (a)   Each new Canadian Subsidiary of a
Canadian Borrower that is required to become a party to this Agreement pursuant
to Subsection 7.9(c)(y) of the Credit Agreement shall become a Granting Party
for all purposes of this Agreement upon execution and delivery by such Canadian
Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of a Canadian Borrower pursuant
to Subsection 7.9(c)(y)(i) of the Credit Agreement shall become a Pledgor with
respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement substantially in the form of Annex 3 hereto.

 

(b)       Pursuant to Subsection 7.13 of the Credit Agreement, promptly
following the effectiveness of the Atlas Merger and the Atlas Contribution, each
Atrium Guarantor Entity that is a Canadian Subsidiary and a Wholly Owned
Subsidiary of a Canadian Borrower (other than an Excluded Subsidiary) shall
become a Granting Party for all purposes of this Agreement upon execution and
delivery by such Atrium Guarantor Entity of an Assumption Agreement in
substantially the form of Annex 2 hereto.

 

9.16     Releases.  (a)   At such time as the Canadian Facility Revolving Credit
Loans, any Reimbursement Obligations with respect to Canadian Facility Letters
of Credit issued to, or for the account of, a Canadian Borrower, and all other
Obligations then due and owing, shall have been paid in full in cash, no
Canadian Facility Letter of Credit issued to, or for the account of, a Canadian
Borrower shall be outstanding (except for Canadian Facility Letters of Credit
issued to, or for the account of, a Canadian Borrower that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Canadian Facility Issuing Lender) and the Canadian Facility
Commitments shall have terminated, all Security Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent, the Administrative Agent and each Granting Party hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent and the Administrative
Agent shall deliver to such Granting Party (subject to Subsection 7.2, without
recourse and without representation or warranty) any Security Collateral held by
the Collateral Agent hereunder, and execute, acknowledge and deliver to such
Granting Party such releases, instruments or other documents (including PPSA
financing change statements and discharges), and do or cause to be done all
other acts, as any Granting Party shall reasonably request to evidence such
termination.

 

 51 

 

 

(b)       Upon any sale or other disposition of Security Collateral permitted by
the Credit Agreement (other than any sale or disposition to another Grantor),
the Lien pursuant to this Agreement on such sold or disposed of Security
Collateral shall be automatically released. In connection with a sale or other
disposition of all the Capital Stock of any Granting Party (other than any sale
or disposition to another Grantor) or any other transaction or occurrence as a
result of which any Granting Party ceases to be a Restricted Subsidiary of the
Parent Borrower, or a sale or other disposition of Security Collateral (other
than a sale or disposition to another Grantor) permitted under the Credit
Agreement, the Administrative Agent and the Collateral Agent shall, upon receipt
from the Borrower Representative, for and on behalf of the Canadian Borrowers,
of a written request for the release of such Granting Party from its Guarantee
or the release of the Security Collateral subject to such sale, disposition or
other transaction, identifying such Granting Party or the relevant Security
Collateral, together with a certification by the Borrower Representative, for
and on behalf of the Canadian Borrowers, stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents, execute and
deliver to the Borrower Representative, for and on behalf of the Canadian
Borrowers, or the relevant Granting Party (subject to Subsection 7.2, without
recourse and without representation or warranty), at the sole cost and expense
of such Granting Party, any Security Collateral of such relevant Granting Party
held by the Collateral Agent, or the Security Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such Granting
Party, execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including PPSA financing change statements and
discharges), and do or cause to be done all other acts, as the Borrower
Representative, for and on behalf of the Canadian Borrowers, or such Granting
Party shall reasonably request (x) to evidence or effect the release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Security Collateral or (y) to evidence the release
of the Security Collateral subject to such sale or disposition.

 

(c)       Upon any transaction or occurrence as a result of which any Granting
Party ceases to be a Restricted Subsidiary of the Parent Borrower that is
permitted under the Credit Agreement, or any such Granting Party being or
becoming an Excluded Subsidiary in accordance with the provisions of the Credit
Agreement, the Lien pursuant to this Agreement on all Security Collateral of
such Granting Party (if any) shall be automatically released, and the Guarantee
(if any) of such Granting Party, and all obligations of such Granting Party
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party, and the Administrative Agent and the
Collateral Agent shall, upon the request of the Borrower Representative, for and
on behalf of the Canadian Borrowers, or such Granting Party, deliver to the
Borrower Representative, for and on behalf of the Canadian Borrowers, or such
Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty) any Security Collateral of such Granting Party held
by the Collateral Agent hereunder and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Borrower
Representative, for and on behalf of the Canadian Borrowers, or such Granting
Party (at the sole cost and expense of the Borrower Representative, for and on
behalf of the Canadian Borrowers, or such Granting Party) all releases,
instruments or other documents (including PPSA financing change statements and
discharges), and do or cause to be done all other acts, necessary or reasonably
desirable for the release of such Granting Party from its Guarantee (if any) or
the Liens created hereby (if any) on such Granting Party’s Security Collateral,
as applicable, as the Borrower Representative, for and on behalf of the Canadian
Borrowers, or such Granting Party may reasonably request.

 

 52 

 

 

(d)       Upon (i) any Security Collateral being or becoming an Excluded Asset
or, (ii) any other release of Security Collateral approved, authorized or
ratified by the Canadian Facility Lenders pursuant to Subsection 10.8(b)(A)(iv)
of the Credit Agreement, the Lien pursuant to this Agreement on such Security
Collateral shall be automatically released. At the request and sole expense of
any Granting Party, the Collateral Agent shall deliver such Security Collateral
(if held by the Collateral Agent) to such Granting Party and the Collateral
Agent and the Administrative Agent shall execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents (including
PPSA financing change statements and discharges), and do or cause to be done all
other acts, as such Granting Party shall reasonably request to evidence such
release.

 

(e)       [Reserved].

 

(f)        So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with Subsection
6.5.

 

(g)       The Collateral Agent shall have no liability whatsoever to any other
Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

9.17     Judgment Currency.   (a)   The obligations of any Grantor hereunder and
under the other Loan Documents to make payments in any currency, as the case may
be (for the purposes of this Subsection 9.17, the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Collateral Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Collateral Agent or a
Canadian Facility Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Grantor or any
other Loan Party in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (for the
purposes of this Subsection 9.17, such other currency being hereinafter referred
to as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange prevailing, in each case, as
of the date immediately preceding the day on which the judgment is given (for
the purposes of this Subsection 9.17, such Business Day being hereinafter
referred to as the “Judgment Currency Conversion Date”).

 

 53 

 

 

(b)       If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Grantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)       For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

9.18     Attachment of Security Interest.    The security interest created
hereby is intended to attach, in respect of Collateral in which any Grantor has
rights at the time this Agreement is signed by such Grantor and delivered to the
Collateral Agent and, in respect of Collateral in which any Grantor subsequently
acquires rights, at the time such Grantor subsequently acquires such rights. The
Grantors acknowledge and confirm that (a) the Collateral Agent and the Canadian
Facility Lenders have given value to the Grantors in respect of the security
interests granted herein; (b) such Grantor has rights in the Collateral in which
it has granted a security interest; and (c) this Agreement constitutes a
security agreement as that term is defined in the PPSA.

 

9.19     Copy of Agreement; Verification Statement.    The Grantors hereby
acknowledge receipt of a signed copy of this Agreement and hereby waive the
requirement to be provided with a copy of any verification statement issued in
respect of a financing or financing change statement filed under the PPSA in
connection with this Agreement to perfect the security interest created herein.

 

9.20     Amalgamation. Each Granting Party acknowledges and agrees that, in the
event it amalgamates with any other company or companies, it is the intention of
the parties hereto that the term “Grantor” or “Pledgor”, when used herein, shall
apply to each of the amalgamating corporations and to the amalgamated or
surviving corporation, such that the Liens granted hereby:

 

(a)       shall extend to Collateral owned by each of the amalgamating
corporations and the amalgamated or surviving corporation at the time of
amalgamation and to any Collateral thereafter owned or acquired by the
amalgamated or surviving corporation, and

 

(b)       shall secure all Obligations of each of the amalgamating corporations
and the amalgamated or surviving corporation to the Collateral Agent and the
Canadian Facility Lenders at the time of amalgamation and all Obligations of the
amalgamated or surviving corporation to the Collateral Agent and the Canadian
Facility Lenders thereafter arising. The Liens shall attach to all Collateral
owned by each corporation amalgamating with Granting Party, and by the
amalgamated or surviving corporation, at the time of the amalgamation, and shall
attach to all Collateral thereafter owned or acquired by the amalgamated
corporation when such becomes owned or is acquired.

 

9.21     Language.    The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only. Les signataires confirment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

 54 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  CANADIAN borrowerS:       GIENOW CANADA INC.       By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer      
MITTEN INC.       By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer       North Star Manufacturing (London) Ltd.
      By: /s/ Chris Guinn     Name: Chris Guinn     Title: Chief Financial
Officer

 



[Signature Pages to Pisces ABL Canadian Guarantee and Collateral Agreement]



 

   

 

 





  Acknowledged and Agreed to as of the date hereof by:         UBS AG, STAMFORD
BRANCH, as Collateral Agent and Administrative Agent       By: /s/ Houssem Daly
    Name: Houssem Daly     Title: Associate Director Banking Products Services,
US       By: /s/ Kenneth Chin     Name: Kenneth Chin     Title: Director Banking
Products Services, US

 

[Signature Pages to Pisces ABL Canadian Guarantee and Collateral Agreement]

 







   

 

 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the ABL Canadian
Guarantee and Collateral Agreement, dated as of April 12, 2018 (the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by and among GIENOW CANADA INC., MITTEN INC., North
Star Manufacturing (London) Ltd. and the other Granting Parties party thereto in
favour of UBS AG, STAMFORD BRANCH, as Collateral Agent and Administrative Agent.
The undersigned agrees for the benefit of the Collateral Agent, the
Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

      [NAME OF ISSUER]       By:       Name: [__________________]     Title:
[_______________]       Address for Notices:       [__________________]    



 

* This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

   

 

 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation ([each an]
[the] “Additional Granting Party”), in favour of UBS AG, STAMFORD BRANCH, as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, GIENOW CANADA INC., a federally incorporated Canadian corporation
(“Gienow”), MITTEN INC., an Ontario (Canada) corporation (“Mitten”), NORTH STAR
MANUFACTURING (LONDON) LTD., an Ontario (Canada) corporation (“North Star” and,
together with Gienow and Mitten, certain other Canadian Subsidiaries from time
to time party thereto, and their respective successors and assigns, the
“Canadian Borrowers”), the Canadian Facility Lenders, the several other banks
and other financial institutions from time to time party thereto, the
Administrative Agent, the Collateral Agent and the other parties party thereto
are parties to an ABL Credit Agreement, dated as of April 12, 2018 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Canadian Borrowers and
certain of the Parent Borrower’s other Canadian Subsidiaries are, or are to
become, parties to the ABL Canadian Guarantee and Collateral Agreement, dated as
of April 12, 2018 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), in favour
of the Administrative Agent and the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, [the] [each] Additional Granting Party is a member of an affiliated
group of companies that includes the Canadian Borrowers and each other Granting
Party; the proceeds of the extensions of credit under the Credit Agreement will
be used in part to enable one or more Canadian Borrowers to make valuable
transfers to one or more of the other Granting Parties (including such
Additional Granting Party) in connection with the operation of their respective
businesses; and the Canadian Borrowers and the other Granting Parties (including
such Additional Granting Party) are engaged in related businesses, and each such
Granting Party (including [each] such Additional Granting Party) will derive
substantial direct and indirect benefit from the making of the extensions of
credit to the Canadian Borrowers under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the] [each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

   

 

 

Annex 3

Page 2

 

WHEREAS, [the] [each] Additional Granting Party has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee
and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.       Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, [the] [each] Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[, Grantor and Pledgor] [and Grantor] [and Pledgor]1 and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor]2 thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [____________] to the Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. [The][Each] Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],3 contained in Section 4 of the Guarantee
and Collateral Agreement is true and correct in all material respects on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Subsection 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Subsection
3.3 of the Guarantee and Collateral Agreement].

 

2.       GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 



 



1Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

 

   

 

 

Annex 3

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTING PARTY]       By:       Name:     Title:      
Acknowledged and Agreed to as of the date hereof by:         UBS AG, STAMFORD
BRANCH, as Collateral Agent and Administrative Agent       By:       Name:    
Title:       By:       Name:     Title:    



 

   

 

 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 20[_], made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favour of UBS AG, STAMFORD BRANCH, as collateral agent
(in such capacity, the “Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

GIENOW CANADA INC., a federally incorporated Canadian corporation (“Gienow”),
MITTEN INC., an Ontario (Canada) corporation (“Mitten”), NORTH STAR
MANUFACTURING (LONDON) LTD., an Ontario (Canada) corporation (“North Star” and,
together with Gienow and Mitten, certain other Canadian Subsidiaries from time
to time party thereto, and their respective successors and assigns, the
“Canadian Borrowers”), the Canadian Facility Lenders, the several other banks
and other financial institutions from time to time party thereto, the
Administrative Agent, the Collateral Agent and the other parties party thereto
are parties to an ABL Credit Agreement, dated as of April 12, 2018 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Canadian Borrowers and
certain of the Parent Borrower’s other Canadian Subsidiaries are, or are to
become, parties to the ABL Canadian Guarantee and Collateral Agreement, dated as
of April 12, 2018 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”), in favour
of the Administrative Agent and the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 



   

 

 

Annex 3

Page 2

 

NOW, THEREFORE, IT IS AGREED:

 

1.         Guarantee and Collateral Agreement.   By executing and delivering
this Supplemental Agreement, the Additional Pledgor, as provided in Subsection
9.15 of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under
the Guarantee and Collateral Agreement with respect to the shares of Capital
Stock of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and
will be bound by all terms, conditions and duties applicable to a Pledgor under
the Guarantee and Collateral Agreement, as a Pledgor thereunder. The information
set forth in Annex 1 hereto is hereby added to the information set forth in
Schedule 2 to the Guarantee and Collateral Agreement, and such Schedule 2 is
hereby amended and modified to include such information. The Additional Pledgor
hereby represents and warrants that each of the representations and warranties
of such Additional Pledgor, in its capacity as a Pledgor, contained in
Subsection 4.3 of the Guarantee and Collateral Agreement is true and correct in
all material respects on and as the date hereof (after giving effect to this
Supplemental Agreement) as if made on and as of such date. The Additional
Pledgor hereby undertakes each of the covenants, in its capacity as a Pledgor,
contained in Subsection 5.3 of the Guarantee and Collateral Agreement. The
Additional Pledgor hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in all of the Pledged
Collateral of such Additional Pledgor now owned or at any time hereafter
acquired by such Pledgor, and any Proceeds thereof, except as provided in
Subsection 3.3 of the Guarantee and Collateral Agreement. The Additional Pledgor
represents and warrants to the Collateral Agent and the other Secured Parties
that this Supplemental Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms.

 

2.         GOVERNING LAW.   THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE
THEREIN, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

   

 

 

Annex 3

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL PLEDGOR]       By:       Name:     Title:       Acknowledged and
Agreed to as of the date hereof by:         UBS AG, STAMFORD BRANCH, as
Collateral Agent and Administrative Agent       By:       Name:     Title:      
By:       Name:     Title:    

 

   

 

 

Schedule 1 to

Canadian ABL Guarantee and Collateral Agreement

 

Schedule 1

Notice Addresses of Granting Parties

 

Gienow Canada Inc.

Mitten Inc.

c/o Pisces Midco, Inc.

5020 Weston Parkway, Suite 400,

Cary, North Carolina 27513

Attn: General Counsel

 

With copies to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: Jeffrey E. Ross

 

North Star Manufacturing (London) Ltd.

c/o Atrium Corporation

300 Welcome Center Blvd, P.O. Box 1869, Welcome, North Carolina 27374-1869

Attn: Chris Guinn

 

With copies to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: Jeffrey E. Ross

 

 4 

 

 

Schedule 2 to

Canadian ABL Guarantee and Collateral Agreement

 

Schedule 2

Pledged Securities

 

None.

 

 5 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

Schedule 3

Perfection Matters

 

1. Existing Security Interests

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 1. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA GE VFS Canada Limited Partnership Equipment 04/29/2014 14042932054
N/A N/A 2. Gienow Canada Inc. Alberta Personal Property Registry Search PPSA GE
VFS Canada Limited Partnership Equipment 04/29/2014 14042932234 N/A N/A 3.
Gienow Canada Inc. Alberta Personal Property Registry Search PPSA Xerox Canada
Ltd. Equipment 05/02/2014 14050225635 N/A N/A 4. Gienow Canada Inc. Alberta
Personal Property Registry Search PPSA Shaw GMC Chevrolet Buick Inc. / Summit
Acceptance Corp Equipment / Motor Vehicle 10/06/2014 14100620945 10/06/2014
14100633621 5. Gienow Canada Inc. Alberta Personal Property Registry Search PPSA
Summit Acceptance Corp Equipment / Motor Vehicle 12/11/2014 14121140620 N/A N/A
6. Gienow Canada Inc. Alberta Personal Property Registry Search PPSA Summit
Acceptance Corp Equipment / Motor Vehicle 12/11/2014 14121140707 N/A N/A 7.
Gienow Canada Inc. Alberta Personal Property Registry Search PPSA Summit
Acceptance Corp Equipment / Motor Vehicle 01/28/2015 15012822869 01/29/2015
15012931978

 

 6 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 8. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 01/28/2015
15012828293 N/A N/A 9. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 01/29/2015
15012931895 N/A N/A 10. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 01/29/2015
15012932089 N/A N/A 11. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 01/29/2015
15012932272 N/A N/A 12. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 01/30/2015
15013021223 04/14/2015 15041425042 13. Gienow Canada Inc. Alberta Personal
Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle
01/30/2015 15013021334 04/14/2015 15041425089 14. Gienow Canada Inc. Alberta
Personal Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor
Vehicle 01/30/2015 15013021645 04/14/2015 15041435865 15. Gienow Canada Inc.
Alberta Personal Property Registry Search PPSA Summit Acceptance Corp Equipment
/ Motor Vehicle 02/04/2015 15020434187 02/11/2015 15021119968

 

 7 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 16. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 02/04/2015
15020434348 02/11/2015 15021120011 17. Gienow Canada Inc. Alberta Personal
Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle
02/16/2015 15021605218 N/A N/A 18. Gienow Canada Inc. Alberta Personal Property
Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 02/16/2015
15021605302 N/A N/A 19. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 02/16/2015
15021605389 N/A N/A 20. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 03/17/2015
15031714639 N/A N/A 21. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp Equipment /
Motor Vehicle 03/27/2015 15032714558 N/A N/A 22. Gienow Canada Inc. Alberta
Personal Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor
Vehicle 04/01/2015 15040109197 N/A N/A 23. Gienow Canada Inc. Alberta Personal
Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle
04/01/2015 15040112004 N/A N/A

 

 8 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 24. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 04/01/2015
15040112866 N/A N/A 25. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 04/06/2015
15040635206 N/A N/A 26. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 04/06/2015
15040635360 N/A N/A 27. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 05/20/2015
15052036414 N/A N/A 28. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Penske Truck Leasing Canada Inc. / Locations de Camions Penske
Canada Inc Equipment / Motor Vehicle 06/10/2015 15061009713 N/A N/A 29. Gienow
Canada Inc. Alberta Personal Property Registry Search PPSA Summit Acceptance
Corp Equipment / Motor Vehicle 09/22/2015 15092244060 N/A N/A 30. Gienow Canada
Inc. Alberta Personal Property Registry Search PPSA Summit Acceptance Corp
Equipment / Motor Vehicle 10/20/2015 15102034620 10/28/2015 15102833622 31.
Gienow Canada Inc. Alberta Personal Property Registry Search PPSA Summit
Acceptance Corp Equipment / Motor Vehicle 11/19/2015 15111935077 N/A N/A

 

 9 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 32. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120712577 N/A N/A 33. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737439 N/A N/A 34. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737471 N/A N/A 35. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737514 N/A N/A 36. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 04/06/2015
15040635360 N/A N/A 37. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 05/20/2015
15052036414 N/A N/A 38. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Penske Truck Leasing Canada Inc. / Locations de Camions Penske
Canada Inc Equipment / Motor Vehicle 06/10/2015 15061009713 N/A N/A 39. Gienow
Canada Inc. Alberta Personal Property Registry Search PPSA Summit Acceptance
Corp Equipment / Motor Vehicle 09/22/2015 15092244060 N/A N/A

 

 10 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 40. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 10/20/2015
15102034620 10/28/2015 15102833622 41. Gienow Canada Inc. Alberta Personal
Property Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle
11/19/2015 15111935077 N/A N/A 42. Gienow Canada Inc. Alberta Personal Property
Registry Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120712577 N/A N/A 43. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737439 N/A N/A 44. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737471 N/A N/A 45. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 12/07/2015
15120737514 N/A N/A 46. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 04/06/2015
15040635360 N/A N/A 47. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Summit Acceptance Corp Equipment / Motor Vehicle 05/20/2015
15052036414 N/A N/A

 

 11 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 48. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 07/25/2017
17072516795 N/A N/A 49. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 07/25/2017
17072519578 N/A N/A 50. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 07/31/2017
17073137996 N/A N/A 51. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 07/31/2017
17073138005 N/A N/A 52. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 09/11/2017
17091121633 N/A N/A 53. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 09/13/2017
17091318036 N/A N/A 54. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 09/27/2017
17092733982 N/A N/A 55. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 09/27/2017
17092734235 N/A N/A

 

 12 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 56. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 10/24/2017
17102433722 N/A N/A 57. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/15/2017
17111516937 N/A N/A 58. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/15/2017
17111518594 N/A N/A 59. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/15/2017
17111520462 N/A N/A 60. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/15/2017
17111532904 N/A N/A 61. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/15/2017
17111535600 N/A N/A 62. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Jim Pattison Industries Ltd. Equipment / Motor Vehicle 11/24/2017
17112426367 N/A N/A 63. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Ryder Truck Rental Canada Ltd. Equipment / Motor Vehicle 12/29/2017
17122919037 N/A N/A

 

 13 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 64. Gienow Canada Inc. Alberta Personal Property Registry
Search PPSA Akhurst Machinery Limited Equipment 01/31/2018 18013125605 N/A N/A
65. Gienow Canada Inc. British Columbia Personal Property Registry Search PPSA
Xerox Canada Ltd. Equipment 05/02/2014 934567H N/A N/A 66. Gienow Canada Inc.
British Columbia Personal Property Registry Search PPSA Shaw GMC Chevrolet Buick
Inc. / Summit Acceptance Corp. Equipment 04/06/2015 528455I 05/11/2015 595787I
67. Gienow Canada Inc. British Columbia Personal Property Registry Search PPSA
Penske Truck Leasing Canada Inc. / Locations de Camions Penske Canada Inc.
Equipment 06/10/2015 655012I N/A N/A 68. Gienow Canada Inc. British Columbia
Personal Property Registry Search PPSA Cookson Motors Idealease Ltd. Equipment
09/01/2015 815535I N/A N/A 69. Gienow Canada Inc. British Columbia Personal
Property Registry Search PPSA Summit Acceptance Corp. Equipment 11/20/2015
964886I N/A N/A 70. Gienow Canada Inc. British Columbia Personal Property
Registry Search PPSA Penske Truck Leasing Canada Inc. / Locations de Camions
Penske Canada Inc. Equipment 05/24/2017 898069J N/A N/A 71. Gienow Canada Inc.
British Columbia Personal Property Registry Search PPSA Jim Pattison Industries
Ltd. Equipment 11/15/2017 401044K N/A N/A

 

 14 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 72. Gienow Canada Inc. British Columbia Personal Property
Registry Search PPSA Jim Pattison Industries Ltd. Equipment 11/15/2017 401117K
N/A N/A 73. Gienow Canada Inc. Manitoba Personal Property Registry Search PPSA
Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp. Equipment 10/06/2014
201418925502 10/06/2014 201418973213 74. Gienow Canada Inc. Manitoba Personal
Property Registry Search PPSA Summit Acceptance Corp. Equipment 12/07/2015
201523348502 N/A N/A 75. Gienow Canada Inc. Manitoba Personal Property Registry
Search PPSA Summit Acceptance Corp. Equipment 05/31/2016 201610111500 N/A N/A
76. Gienow Canada Inc. Manitoba Personal Property Registry Search PPSA Penske
Truck Leasing Canada Inc. / Locations de Camions Penske Canada Inc. Equipment /
Motor Vehicle 03/24/2017 201704979601 N/A N/A 77. Gienow Canada Inc. Manitoba
Personal Property Registry Search PPSA Penske Truck Leasing Canada Inc. /
Locations de Camions Penske Canada Inc. Equipment 06/10/2015 201510645508 N/A
N/A 78. Gienow Canada Inc. Ontario Personal Property Registry Search PPSA Ryder
Truck Rental Canada Ltd. Equipment / Motor Vehicle 12/29/2017 20171229 1405 1462
7518 N/A N/A 79. Gienow Canada Inc. Ontario Personal Property Registry Search
PPSA Penske Truck Leasing Canada Ltd. / Locations de Camions Penske Canada Ltd.
Equipment / Other / Motor Vehicle 03/24/2017 20170324 1407 1462 2332 N/A N/A

 

 15 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 80. Gienow Canada Inc. Ontario Personal Property Registry
Search PPSA Penske Truck Leasing Canada Ltd. / Locations de Camions Penske
Canada Ltd. Equipment / Other / Motor Vehicle 06/10/2015 20150610 1405 1462 9421
N/A N/A 81. Gienow Canada Inc. Saskatchewan Personal Property Registry Search
PPSA Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp. Equipment / Motor
Vehicle 09/26/2014 301248323 N/A N/A 82. Gienow Canada Inc. Saskatchewan
Personal Property Registry Search PPSA Shaw GMC Chevrolet Buick Inc. / Summit
Acceptance Corp. Equipment / Motor Vehicle 10/06/2014 301252847 N/A N/A 83.
Gienow Canada Inc. Saskatchewan Personal Property Registry Search PPSA Shaw GMC
Chevrolet Buick Inc. / Summit Acceptance Corp. Equipment / Motor Vehicle
10/30/2014 301263366 N/A N/A 84. Gienow Canada Inc. Saskatchewan Personal
Property Registry Search PPSA Shaw GMC Chevrolet Buick Inc. / Summit Acceptance
Corp. Equipment / Motor Vehicle 02/17/2015 301301765 N/A N/A 85. Gienow Canada
Inc. Saskatchewan Personal Property Registry Search PPSA Shaw GMC Chevrolet
Buick Inc. / Summit Acceptance Corp. Equipment / Motor Vehicle 04/06/2015
301320110 N/A N/A 86. Gienow Canada Inc. Saskatchewan Personal Property Registry
Search PPSA Summit Acceptance Corp. Equipment / Motor Vehicle 09/28/2015
301396857 N/A N/A 87. Gienow Canada Inc. Saskatchewan Personal Property Registry
Search PPSA Summit Acceptance Corp. Equipment / Motor Vehicle 10/02/2015
301399420 N/A N/A

 

 16 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 88. Gienow Canada Inc. Saskatchewan Personal Property Registry
Search PPSA Summit Acceptance Corp. Equipment / Motor Vehicle 10/20/2015
301406483 N/A N/A 89. Gienow Canada Inc. Saskatchewan Personal Property Registry
Search PPSA Jim Pattison Ltd. Equipment / Motor Vehicle 07/25/2017 301653426 N/A
N/A 90. Gienow Canada Inc. Saskatchewan Personal Property Registry Search PPSA
Xerox Canada Ltd. Equipment 05/02/2014 301179368 N/A N/A 91. Gienow Canada Inc.
Saskatchewan Personal Property Registry Search PPSA Penske Truck Leasing Canada
Ltd. / Locations de Camions Penske Canada Ltd. Equipment / Motor Vehicle
06/10/2015 301349241 N/A N/A 92. Gienow Canada Inc. Saskatchewan Personal
Property Registry Search PPSA Penske Truck Leasing Canada Ltd. / Locations de
Camions Penske Canada Ltd. Equipment / Motor Vehicle 03/24/2017 301601549 N/A
N/A 93. Gienow Canada Inc. Saskatchewan Personal Property Registry Search PPSA
Ryder Truck Rental Canada Ltd. Equipment / Motor Vehicle 12/29/2017 301714405
N/A N/A 94. Mitten Inc. Alberta Personal Property Registry Search PPSA Ricoh
Canada Inc. Equipment 09/28/2012 12092820792 N/A N/A 95. Mitten Inc. British
Columbia Personal Property Registry Search PPSA Ricoh Canada Inc. Equipment
09/28/2012 976472G N/A N/A

 

 17 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 96. Mitten Inc. Manitoba Personal Property Registry Search
PPSA Ricoh Canada Inc. Equipment 09/28/2012 201217301209 N/A N/A 97. Mitten Inc.
New Brunswick Personal Property Registry Search PPSA Ricoh Canada Inc. Equipment
09/28/2012 22042998 N/A N/A 98. Mitten Inc. Nova Scotia Personal Property
Registry Search PPSA Ricoh Canada Inc. Equipment 09/28/2012 20139333 N/A N/A 99.
Mitten Inc. Ontario Personal Property Registry Search PPSA Ricoh Canada Inc.
Equipment / Other 08/01/2012 20120801 0941 1616 3029 N/A N/A 100. Mitten Inc.
Ontario Personal Property Registry Search PPSA Trailer Wizards Ltd. Equipment /
Motor Vehicle 12/05/2017 20171205 1305 1902 9000 N/A N/A 101. Mitten Inc.
Ontario Personal Property Registry Search PPSA Trailer Wizards Ltd. Equipment /
Motor Vehicle 12/05/2017 20171205 1333 1902 9057 N/A N/A 102. Mitten Inc.
Ontario Personal Property Registry Search PPSA De Lage Landen Financial Services
Canada Inc. Equipment / Accounts / Other/ Motor Vehicle 04/22/2014 20140422 0946
1529 8537 N/A N/A 103. Mitten Inc. Ontario Personal Property Registry Search
PPSA De Lage Landen Financial Services Canada Inc. Equipment / Accounts / Other/
Motor Vehicle 05/26/2017 20170526 1441 1530 1185 N/A N/A

 

 18 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 104. Mitten Inc. Ontario Personal Property Registry Search
PPSA De Lage Landen Financial Services Canada Inc. Equipment / Accounts / Other/
Motor Vehicle 06/29/2017 20170629 1933 1531 9661 N/A N/A 105. Mitten Inc.
Ontario Personal Property Registry Search PPSA Ryder Truck Rental Canada Ltd.
Equipment / Motor Vehicle 05/08/2017 20170508 1709 1462 7488 N/A N/A 106. Mitten
Inc. Ontario Personal Property Registry Search PPSA RCAP Leasing Inc. Equipment
/ Accounts / Other 02/27/2015 20150227 1431 8077 5080 N/A N/A 107. Mitten Inc.
Ontario Personal Property Registry Search PPSA Bank of Montreal Accounts / Other
10/04/2011 20111004 1359 1590 9090 06/03/2013 20130603 1120 1590 1754 108.
Mitten Inc. Quebec RPMRR RPMRR Ricoh Canada Inc. / CIT Financial Ltd. Equipment
/ Other 10/04/2012 12-0821265-0001 N/A N/A 109. Mitten Inc. Quebec RPMRR RPMRR
Ryder Truck Rental Canada Ltd. Equipment / Motor Vehicle 05/09/2017
17-0442771-0009 N/A N/A 110. Mitten Inc. Saskatchewan Personal Property Registry
Search PPSA Ricoh Canada Inc. Equipment 09/28/2012 300932186 N/A N/A 111. North
Star Manufacturing (London) Ltd. Ontario Personal Property Registry Search PPSA

Blueshore Transport Finance Ltd.

 

North Shore Transport Finance Ltd.

 

Equipment / Motor Vehicle 01/19/2018 20180119 1930 1531 0129 N/A N/A

 

 19 

 

 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

  Debtor/Defendant Search
Jurisdiction Scope
of
Search Type of
Filing
Found Secured
Party/Plaintiff Collateral
Type Original
File Date Original File # Amdt. File
Date Amdt. File # 112. North Star Manufacturing (London) Ltd. Ontario Personal
Property Registry Search PPSA

Paccar Financial Services Ltd.

 

Paccar Financial Ltd.

Equipment / Other / Motor Vehicle 08/03/2016 20160803 1438 8077 3878 05/18/2017
20170518 1037 8077 4075 113. North Star Manufacturing (London) Ltd. Ontario
Personal Property Registry Search PPSA De Lage Landen Financial Services Canada
Inc. Equipment / Accounts / Other / Motor Vehicle 12/07/2015 20151207 1439 1530
1198 N/A N/A 114. North Star Manufacturing (London) Ltd. Ontario Personal
Property Registry Search PPSA

Paccar Financial Services Ltd.

 

Paccar Financial Ltd.

Equipment / Other / Motor Vehicle 06/15/2015 20150615 1033 8077 4093 06/17/2015
/ 05/18/2017 20150617 1436 8077 4380 / 20170518 1037 8077 4076 115. North Star
Manufacturing (London) Ltd. Ontario Personal Property Registry Search PPSA

Mercedes-Benz Financial Services Canada Corporation

 

Mercedes-Benz Financial

Equipment / Other / Motor Vehicle 08/26/2014 20140826 1951 1531 1854 06/26/2017
20170626 1038 1529 1129

 





2. Closing Date PPSA Filings

 

  Name of Entity Jurisdiction of
Organization Provinces or Territories
of Filings Document Filed 1. Gienow Canada Inc. Federally Incorporated British
Columbia, Alberta, Saskatchewan, Manitoba, Ontario, Nova Scotia

PPSA – Financing Statements (for each of the provinces listed in the Filing
Office column)

 

2. Mitten Inc. Ontario British Columbia, Alberta, Manitoba, Ontario, New
Brunswick, Nova Scotia, Newfoundland

PPSA – Financing Statements (for each of the provinces listed in the Filing
Office column)

 

3. North Star Manufacturing (London) Ltd. Ontario Ontario Financing statement
with the Personal Property Registry (Ontario)

 



 20 

 



 

Schedule 3 to

Canadian ABL Guarantee and Collateral Agreement

 

3. Closing Date IP Filings

 

A. Filings with the Canadian Intellectual Property Office

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Mitten, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
April 12, 2018 from North Star Manufacturing (London) Ltd.

 

B. Filings with the U.S. Patent and Trademark Office

 

None.

 

C. Filings with the U.S. Copyright Office

 

None.

 

 21 

 

 

Schedule 4 to

Canadian ABL Guarantee and Collateral Agreement

 

Schedule 4

Financing Statements, Jurisdiction of Organization and Locations of Collateral

 

Financing Statements

 

Jurisdiction of Organization

 

  Name of Entity Jurisdiction of
Organization 1. Gienow Canada Inc. Federally Incorporated 2. Mitten Inc. Ontario
3. North Star Manufacturing (London) Ltd. Ontario

 

Locations of Collateral

 

  Name of Entity Locations of
Collateral
(Province) 1. Gienow Canada Inc. Alberta, Saskatchewan, British Columbia,
Manitoba, Ontario, Nova Scotia 2. Mitten Inc. Ontario, Alberta, Nova Scotia, New
Brunswick, British Columbia, Newfoundland, Manitoba 3. North Star Manufacturing
(London) Ltd. Ontario

 

 22 

 

 

Schedule 5 to

Canadian ABL Guarantee and Collateral Agreement

 

Schedule 5

Intellectual Property

 

Patents, Copyrights, and Trademarks

 

1.Patents

 

None.

 

2.Trademark Registrations and Applications

 

Owner Trademark (Application No.)
/ Registration
No. Filing Date Registration
Date Mitten Inc. ACT TMA606,898 09/02/2002 04/02/2004 Mitten Inc. CEDARLINE
TMA777,298 07/24/2009 09/16/2010 Mitten Inc. COLOR-RICH TMA606,472 09/18/2002
03/29/2004 Mitten Inc. ENTRÉE TMA965,554 12/23/2014 03/13/2017 Mitten Inc.
EQUINOX TMA708,120 12/14/2006 02/22/2008 Mitten Inc. FORTRESS TMA812,026
07/27/2010 11/18/2011 Mitten Inc. GRAND RIVER TMA672,203 08/11/2005 09/08/2006
Mitten Inc. GRAND RIVER SHAKES TMA619,851 07/18/2003 09/17/2004 Mitten Inc.
INSULPLANK TMA647,428 11/10/2004 09/07/2005 Mitten Inc. MITTEN TMA370,913
12/13/1988 07/20/1990 Mitten Inc. MITTEN TMA664,938 06/09/2005 05/24/2006 Mitten
Inc. OREGON PRIDE TMA695,326 09/08/2004 08/31/2007 Mitten Inc. PROCANNA
TMA972,332 10/31/2014 06/01/2017 Mitten Inc.

PROCANNA BUILDING MATERIALS

 

TMA344,409 06/18/1987 09/02/1988 Mitten Inc.

PROCANNA DESIGN

CompuMark Trademark: PROCANNA

[img01.jpg]

TMA348,228 06/18/1987 11/25/1988 Mitten Inc.

PROCANNA MATERIAUX DE CONSTRUCTION

 

TMA344,314 06/18/1987 09/02/1988 Mitten Inc. SECURELOCK TMA799,664 07/26/2010
06/09/2011 Mitten Inc. SENTRY TMA614,923 06/19/2001 07/15/2004 Mitten Inc.
SIDING THE WORLD SINCE 1959 TMA606,751 09/09/2002 03/31/2004 Mitten Inc. STAKLOC
TMA655,361 03/14/2005 12/16/2005 North Star Manufacturing (London) Ltd.
[img02.jpg] TMA608109 02/11/2000 06/07/1991 North Star Manufacturing (London)
Ltd. [img03.jpg] TMA617855 02/11/2000 04/20/2004 North Star Manufacturing
(London) Ltd. NORTH STAR TMA530542 02/24/1999 08/27/2004 North Star
Manufacturing (London) Ltd. TRU BILT TMA642921 01/28/2004 06/23/2005

 

 23 

 

 

Schedule 5 to

Canadian ABL Guarantee and Collateral Agreement (Atrium)

 

3.Copyright Registrations

 

None.

 

Material Registered Patent, Copyright, and Trademark Licenses

 

4.Material Patent Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement        

 

5.Material Trademark Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement Software License Agreement
SAGE Mitten Inc. NA Software License Agreement Baan Gienow Canada Inc. October
1, 2009

 

6.Material Copyright Licenses

 

Type of Agreement Party #1 Party #2 Date of Agreement        

 

The Grantors are party to standard agreements for software and information
technology used in the ordinary course of business.

 



 24 

